Exhibit 10.1

Execution Version

AMENDMENT NO. 3 TO CREDIT AGREEMENT,

INCREMENTAL TERM ASSUMPTION AGREEMENT,

LIMITED WAIVER AND CONSENT*

THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT, INCREMENTAL TERM ASSUMPTION AGREEMENT,
LIMITED WAIVER AND CONSENT dated as of September 2, 2015 (this “Amendment”) is
entered into among DIODES INCORPORATED, a Delaware corporation (the “Domestic
Borrower”), DIODES INTERNATIONAL B.V., a besloten vennootschap met beperkte
aansprakelijkheid organized under the laws of the Netherlands, having its
statutory seat in Amsterdam, the Netherlands and registered with the trade
register of the Chambers of Commerce in the Netherlands under number 34274981
(the “Foreign Borrower” and together with the Domestic Borrower, the “Borrowers”
and each, individually, a “Borrower”), certain Subsidiaries of the Domestic
Borrower identified on the signature pages hereto as guarantors (the “Subsidiary
Guarantors”), the Lenders identified on the signature pages hereto and Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).

PRELIMINARY STATEMENTS

The Borrowers, Subsidiary Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of January 8, 2013 (as
amended by Amendment No. 1 to Credit Agreement and Limited Waiver dated as of
November 1, 2013, Amendment No. 2 to Credit Agreement and Amendment No. 1 to
Collateral Agreement dated as of June 19, 2015, and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Existing Credit Agreement”).

The Borrowers have advised the Administrative Agent and the Lenders that the
Domestic Borrower intends to acquire 100% of the Equity Interests of Pericom
Semiconductor Corporation, a California corporation (“Pericom”), through a
merger of Pericom with and into a newly created wholly owned Subsidiary of the
Domestic Borrower (the “Pericom Acquisition”).

The Borrowers have requested that the Administrative Agent and the Lenders agree
to amend the Existing Credit Agreement to, among other things, permit the
Pericom Acquisition, provide for an increase to the Revolving Credit Facility
pursuant to Section 2.17 and for a new incremental term loan pursuant to
Section 2.18 to fund a portion of the purchase price for the Pericom Acquisition
and to pay transaction fees and expenses (the “Additional Credit Facilities”)
and make certain other amendments to the Existing Credit Agreement, in each case
as more specifically set forth herein. Subject to the terms and conditions set
forth herein, the Administrative Agent and each of the Lenders party hereto have
agreed to grant such requests of the Borrowers.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Except as otherwise provided herein, all capitalized undefined
terms used in this Amendment (including, without limitation, in the introductory
paragraph and the preliminary statements hereto) shall have the meanings
assigned thereto in the Credit Agreement.

 

 

* 

Confidential treatment has been requested with respect to all the redacted
portions of the document, which has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement. The Existing Credit Agreement is hereby
amended in its entirety so that, after giving effect to such amendment, it reads
in the form set forth on Exhibit A hereto (as amended by this Amendment and as
otherwise amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). For the avoidance of doubt, the parties hereto
agree and acknowledge that the Additional Credit Facilities described in
Sections 3 and 4 below constitute an increase in the Revolving Credit Facility
under Section 2.17 of the Existing Credit Agreement and the making of
Incremental Term Loans under Section 2.18 of the Existing Credit Agreement,
respectively. Pursuant to this Amendment, the amounts available for increases in
the Revolving Credit Facility under Section 2.17 of the Credit Agreement and the
making of Incremental Term Loans under Section 2.18 of the Credit Agreement, in
each case following the Third Amendment Effective Date, shall be reset to the
amounts as set forth in Exhibit A and shall not be reduced or otherwise affected
by the Additional Credit Facilities provided for in this Amendment. Schedule
2.01 to the Credit Agreement and Exhibits A and D to the Credit Agreement are
hereby amended in their entirety to read as attached to the Credit Agreement, as
amended hereby.

3. Additional Revolving Credit Loans. Each Existing Lender that is increasing
its Revolving Credit Commitment or issuing an Incremental Term Commitment
pursuant to this Amendment (each such Existing Lender, an “Increasing Lender”)
and each bank or other financial institution joining the Credit Agreement as a
Lender pursuant to this Amendment (each such bank or other financial
institution, a “New Lender”), party to this Amendment with a Revolving Credit
Commitment as set forth on Schedule 2.01 (collectively, the “Additional
Revolving Lenders”) severally and for itself alone, hereby agrees, on the terms
and subject to the conditions set forth herein and otherwise set forth in the
Credit Agreement and in reliance upon the representations and warranties set
forth herein and in the other Credit Documents, to (a) make Revolving Credit
Loans to the Borrowers as set forth in Section 2.01(b) of the Credit Agreement,
(b) to participate in Letters of Credit as set forth in Section 2.03 of the
Credit Agreement and (c) to participate in Swingline Loans as set forth in
Section 2.04 of the Credit Agreement. From and after the Third Amendment
Effective Date, each Additional Revolving Lender shall be, or continue to be (as
applicable), a party to the Credit Agreement as a “Revolving Credit Lender” and
a “Lender” and have the rights and obligations of a Revolving Credit Lender and
a Lender under the Credit Agreement and under the other Credit Documents and
shall be bound by the provisions thereof. The Revolving Credit Facility, as
increased hereby, shall for all purposes, constitute Obligations under the
Credit Agreement and shall be secured and guaranteed with the other Obligations
on a pari passu basis.

4. Incremental Term Loans.

(a) Incremental Term Loans. Each Increasing Lender that is issuing an
Incremental Term Commitment pursuant to this Amendment and each New Lender party
to this Amendment with an Incremental Term Commitment as set forth on Schedule
2.01 (collectively, the “Incremental Term Lenders”) severally and for itself
alone, hereby agrees, on the terms and subject to the conditions set forth
herein and otherwise set forth in the Credit Agreement and in reliance upon the
representations and warranties set forth herein and in the other Credit
Documents, to make an Incremental Term Loan to the Domestic Borrower on the 2015
Incremental Term Draw Date as set forth in Section 2.01(a) of the Credit
Agreement.

(b) Additional Term Lenders. From and after the Third Amendment Effective Date,
each Incremental Term Lender hereunder shall be a party to the Credit Agreement
as an “Incremental Term Lender”, “2015 Incremental Term Lender” and “Lender”
thereunder and have the rights and obligations of an Incremental Term Lender,
2015 Incremental Term Lender and Lender under the Credit Agreement and under the
other Loan Documents and shall be bound by the provisions thereof. The
Incremental Term Loans shall for all purposes, constitute Obligations under the
Credit Agreement and shall be secured and guaranteed with the other Obligations
on a pari passu basis.

 

2



--------------------------------------------------------------------------------

5. FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of the Amendment, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

6. Waivers. Subject to the terms and conditions hereof:

(a) Subject to the proviso set forth in Section 6.12(a)(ii) of the Credit
Agreement, the Administrative Agent and the Lenders hereby waive any requirement
of the Credit Agreement and the Collateral Agreement, and any other Loan
Documents, that Pericom pledge or grant any security interest in Equity
Interests in its Foreign Subsidiaries in existence on the 2015 Incremental Term
Draw Date;

(b) solely with respect to the increase in the Revolving Credit Facility
contemplated by this Amendment, the Administrative Agent and the Lenders hereby
agree to waive the requirement set forth in Section 2.17 of the Existing Credit
Agreement that each Revolving Credit Lender be provided with a period of no less
than ten Business Days from the date of delivery of the notice requesting the
increase of the Revolving Credit Facility to respond to such notice; and

(c) solely with respect to the making of the Term Loans contemplated by this
Amendment, the Administrative Agent and the Lenders hereby agree to waive the
requirement set forth in Section 2.18 of the Existing Credit Agreement that each
Lender be provided with a period of no less than fifteen Business Days from the
date of delivery of the notice requesting the making of Incremental Term Loans
to respond to such notice.

7. Consent. Subject to the terms and conditions hereof, the Administrative Agent
and the Lenders hereby consent to the transfer from the Foreign Borrower to
Diodes Hong Kong Holding Company Limited (company number: 1168572), a company
incorporated in Hong Kong with limited liability (“DHC”) of all of its Equity
Interests in Diodes Hong Kong Limited (company number: 760243), a company
incorporated in Hong Kong with limited liability (“DHK”); provided that such
transfer shall be made subject to the Share Charge dated August 14, 2013 (the
“Share Charge”) executed by the Foreign Borrower in favor of the Administrative
Agent and such transfer shall be effected by the execution of a share transfer
deed in form and substance satisfactory to the Administrative Agent (the “Share
Transfer Deed”) and receipt of all documents set out therein (including share
certificates representing the Equity Interests in DHK accompanied by undated
stock powers executed in blank), filings, and all notarizations, recordations
and searches as may be required under local law to ensure the security interests
in the Equity Interests in DHK under the Share Charge and the Share Transfer
Deed shall be delivered at such time to the Administrative Agent.

8. Conditions to Effectiveness. This Amendment shall be effective upon
satisfaction of each of the following conditions:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic images in a portable document format (e.g. “.pdf” or
“.tif”) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Third Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Third Amendment Effective Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:

(i) executed counterparts of this Amendment;

 

3



--------------------------------------------------------------------------------

(ii) a Revolving Credit Note executed by each Borrower in favor of each Lender
requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing (where customary
in such jurisdiction) and qualified to engage in business in each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect;

(v) a favorable opinion of Sheppard, Mullin, Richter & Hampton, LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
matters concerning the Loan Parties and the Loan Documents as the Lenders may
reasonably request;

(vi) a favorable opinion of NautaDutilh New York P.C., local counsel to the Loan
Parties in the Netherlands, addressed to the Administrative Agent and each
Lender, as to matters concerning the Loan Parties and the Loan Documents as the
Lenders may reasonably request;

(vii) a favorable opinion of Allen & Overy LLP, local counsel to the Loan
Parties in the United Kingdom, addressed to the Administrative Agent and each
Lender, as to matters concerning the Loan Parties and the Loan Documents as the
Lenders may reasonably request;

(viii) a certificate signed by a Responsible Officer of the Domestic Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) of the
Credit Agreement shall have been satisfied before and after giving effect to the
financing under this Amendment and the Credit Agreement and the transactions
contemplated hereby, (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (C) no action, suit, investigation or proceeding shall be pending or,
to the knowledge of the Loan Parties, threatened in any court or before any
arbitrator or Governmental Authority against any Loan Party or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect;

(ix) pro forma consolidated financial statements of the Domestic Borrower and
its Subsidiaries after giving effect to the financing under this Amendment and
the Credit Agreement and the transactions contemplated hereby (including,
without limitation, the Pericom Acquisition);

(x) pro forma forecasts prepared by management of the Domestic Borrower, in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders, of consolidated balance sheets and statements of income or operations
and cash flows of the Domestic Borrower and its Subsidiaries on a quarterly
basis for the first year following the Third Amendment Effective Date and on an
annual basis for each year thereafter during the term of this Amendment, in each
case after giving effect to the financing under this Amendment and the Credit
Agreement and the transactions contemplated hereby (including, without
limitation, the Pericom Acquisition);

 

4



--------------------------------------------------------------------------------

(xi) the annual (or other audited) financial statements of Pericom for the
fiscal years ended 2012, 2013 and 2014, interim financial statements for Pericom
dated the end of the most recent fiscal quarter for which financial statements
are available (or, in the event the Lenders’ due diligence review reveals
material changes since such financial statements, as of a later date within 45
days of the Third Amendment Effective Date);

(xii) certificate from the chief financial officer of each Borrower attesting to
the Solvency of each Borrower and each Guarantor before and after giving effect
to the financing under this Amendment and the Credit Agreement and the
transactions contemplated hereby;

(xiii) the Administrative Agent shall have received (x) completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each parcel of Material Real Property together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
each Loan Party relating thereto and (y) if any such property is located in a
special flood hazard area (A) notices to (and confirmations of receipt by) such
Loan Party as to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (B) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent;

(xiv) notice of borrowing (if applicable) with respect to any Revolving Credit
Loans in each case in form and substance satisfactory to the Administrative
Agent in accordance with the Credit Agreement;

(xv) the documentation and other information as to each Loan Party as requested
by the Administrative Agent and each Lender in order to comply with requirements
of the PATRIOT Act; and

(xvi) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Lenders
reasonably may require.

(b) All fees required to be paid pursuant to the terms of the Engagement Letter
dated as of August 12, 2015 by and among Merrill Lynch, Pierce, Fenner & Smith,
Inc. and the Borrowers due and payable on the “Amendment Effective Date” as set
forth therein shall have been paid.

(c) The Borrowers shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) prior to or on the Third Amendment Effective Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).

(d) The Administrative Agent and the Arranger shall have completed a due
diligence investigation of the Borrowers, Pericom and their respective
Subsidiaries with results reasonably satisfactory to the Administrative Agent
and the Arranger. No changes or developments shall have occurred, and no new or
additional information shall have been received or discovered by the
Administrative Agent or the Arranger regarding Pericom, the Borrowers and their
respective Subsidiaries or the Pericom Acquisition after the date such due
diligence investigation has been completed that (A) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect or
(B) could reasonably lead the Administrative Agent and the Arranger to believe
that the Borrowers and their Subsidiaries would not have good and marketable
title to all of the material assets of Pericom and its Subsidiaries described in
the Pericom Acquisition Related Documents.

 

5



--------------------------------------------------------------------------------

(e) The Consolidated Leverage Ratio, based on the most recently ended fiscal
quarter prior to the Third Amendment Effective Date for which financial
statements are available (calculated on a pro forma basis after giving effect to
the financing under this Amendment and the Credit Agreement and the transactions
contemplated hereby, including the 2015 Incremental Term Borrowing and the
Pericom Acquisition) shall be no greater than 2.75 to 1.00, and the
Administrative Agent shall have received a Compliance Certificate executed by a
Responsible Officer of the Domestic Borrower as of the Third Amendment Effective
Date for such Measurement Period evidencing the same.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 8, the L/C Issuer and each Lender
that has signed this Amendment shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Third Amendment Effective Date specifying its
objection thereto.

9. Post-Closing Covenants. Each Loan Party shall (and shall cause each of its
Subsidiaries to) execute and deliver the documents and complete the tasks set
forth in this Section 9, in each case within the time limits specified, in each
case as such time limit may be extended by the Administrative Agent in its sole
discretion, so long as the Loan Parties are working diligently in good faith to
complete, or cause their Subsidiaries to complete, the applicable requirement as
determined by the Administrative Agent in its sole discretion. For the avoidance
of doubt, should any Loan Party fail to perform or observe any term, covenant or
agreement contained in this Section 9, such failure shall constitute an Event of
Default under the Credit Agreement.

(a) Foreign Matters:

(i) not later than December 31, 2015 (unless extended by the Administrative
Agent in its sole discretion), the Loan Parties and their Subsidiaries (as
applicable) shall provide the Administrative Agent with executed counterparts to
any pledge agreements, charges, amendments, modifications and confirmations,
authorizing resolutions, legal opinions and such other agreements, documents,
certificates, filings, notarizations, recordations and searches as may be
required under local law to ensure the creation and perfection of security
interests (or the continuation and continuing perfection thereof) in the Equity
Interests in the Foreign Borrower, Diodes Hong Kong Holding Company Limited,
Diodes Hong Kong Limited and the First-Tier Foreign Subsidiaries (including,
without limitation, Diodes International B.V., Diodes Holdings UK Limited and
Diodes Zetex Ltd., but excluding each First-Tier Foreign Subsidiary of Pericom)
granted or purported to be granted by the Loan Parties pursuant to the
Collateral Documents;

(ii) not later than December 31, 2015 (unless extended by the Administrative
Agent in its sole discretion), Diodes Zetex Limited and Diodes Holdings UK
Limited shall provide the Administrative Agent with executed counterparts to any
amendments or modifications to the UK Composite Debenture dated as of January 8,
2013, and related authorizing resolutions, legal opinions and such other
agreements, documents, certificates, filings, notarizations, recordations and
searches as may be required under local law to ensure the continuing security
interests in their respective assets (and the continuing perfection thereof)
granted or purported to be granted pursuant to such Collateral Document;

 

6



--------------------------------------------------------------------------------

(iii) not later than December 31, 2015 (unless extended by the Administrative
Agent in its sole discretion), Diodes Zetex Limited and Diodes Holdings UK
Limited shall provide the Administrative Agent with executed counterparts to any
amendments or modifications to the UK Deed of Guarantee, in each case dated as
of January 8, 2013, and related authorizing resolutions, legal opinions and such
other agreements, documents, certificates, filings, notarizations, recordations
and searches as may be required under local law to ensure the continuing
validity and enforceability of such Loan Document; and

(iv) not later than December 31, 2015 (unless extended by the Administrative
Agent in its sole discretion), the Foreign Borrower shall provide the
Administrative Agent with executed counterparts to any amendments or
modifications to the Dutch Omnibus Pledge Agreement and the Dutch Charged
Account Control Deed, in each case dated as of January 8, 2013, and related
authorizing resolutions, legal opinions and such other agreements, documents,
certificates, filings, notarizations, recordations and searches as may be
required under local law to ensure the continuing security interests in the
applicable assets (and the continuing perfection thereof) granted or purported
to be granted pursuant to such Collateral Documents;

(b) Pericom Real Estate Matters. Within 90 days after the 2015 Incremental Term
Draw Date (unless extended by the Administrative Agent in its sole discretion)
and with respect to each parcel of Material Real Property owned by Pericom
(each, a “Pericom Property”), Pericom shall execute and deliver the documents
and complete the tasks set forth below to the extent requested by the
Administrative Agent:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and, together with an appropriate fixture filing
financing statement, are in form suitable for filing or recording in all filing
or recording offices that the Administrative Agent may deem necessary or
desirable in order to create a valid first and subsisting Lien on the real
property interests and fixtures intended to be secured in favor of the
Administrative Agent and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid;

(ii) fully paid title insurance policies (the “Mortgage Policies”), with
endorsements and in amounts reasonably acceptable to the Administrative Agent,
issued (and to the extent reasonably requested by the Administrative Agent,
coinsured and reinsured) by nationally recognized title insurers acceptable to
the Administrative Agent, insuring the Mortgages to be valid first and
subsisting Liens on the real property described therein, free and clear (or
insured over) of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only permitted encumbrances and
other Liens permitted under the Loan Documents, and providing for such other
affirmative assurances (including endorsements for future advances under the
Loan Documents, for mechanics’ and materialmen’s Lien coverage, zoning and
subdivision of the applicable property) as may be reasonably requested by the
Administrative Agent;

(iii) copies of any existing appraisals of each of the properties previously
obtained by Pericom or any other Loan Party in the possession of any Loan Party;

(iv) evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid first and
subsisting Liens on the real property Collateral have been taken;

 

7



--------------------------------------------------------------------------------

(v) such environmental site assessment reports as may be reasonably requested by
the Administrative Agent prepared by an environmental consulting firm engaged by
the Loan Parties or, with the prior consent of the Borrowers, the Administrative
Agent and which is reasonably acceptable to the Administrative Agent and
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties;

(vi) favorable opinions of local counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender (and their permitted successors and
assigns), as to the matters concerning the Mortgages and related matters as the
Administrative Agent may reasonably request; and

(vii) fully paid zoning reports in form and substance reasonably satisfactory to
Administrative Agent from a company acceptable to Lender or other evidence
reasonably satisfactory to Administrative Agent that each parcel of real
property and each Loan Party’s activities at such parcel of real property are in
compliance with all applicable state, county and municipal zoning and
subdivision laws, regulations and codes.

(c) Domestic Borrower Real Estate Matters. Within 90 days after the Third
Amendment Effective Date (unless extended by the Administrative Agent in its
sole discretion), the Domestic Borrower shall execute and deliver a modification
(the “Texas Deed of Trust Modification”) to that certain Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated
May 17, 2013, and recorded in the real property records of Collin County, TX (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “TX Deed of Trust”) together with:

(i) evidence that counterparts of the TX Deed of Trust Modification have been
duly executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary in order to ensure a continuing valid first and subsisting Lien
on the real property interests intended to secure the Obligations (as amended by
this Amendment) in favor of the Administrative Agent and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid;

(ii) fully paid mortgagee’s title policy in favor of the Administrative Agent
for the TX Deed of Trust, insuring the TX Deed of Trust (as modified by the TX
Deed of Trust Modification) continues to be a valid first and subsisting Lien on
the real property encumbered thereby, free and clear (or insured over) of all
defects and encumbrances, excepting only permitted encumbrances and other Liens
permitted under the Loan Documents or identified in the existing mortgagee title
policy in favor of the Administrative Agent for the TX Deed of Trust, and
providing for such other affirmative assurances (including endorsements for
future advances under the Loan Documents and other endorsements consist with the
mortgagee’s existing title policy) as may be reasonably requested by the
Administrative Agent;

(iii) evidence that all other actions that the Administrative Agent may
reasonably deem necessary in order to ensure its continuing valid first and
subsisting Lien on the real property encumbered under the TX Deed of Trust (as
amended by the TX Deed of Trust Modification) have been taken, including,
without limitation, the execution and delivery by the Domestic Borrower of any
resolutions, title affidavits and other documents reasonably required in
connection therewith; and

(iv) favorable opinions of local Texas counsel to the Domestic Borrower,
addressed to the Administrative Agent and each Lender (and their permitted
successors and assigns), as to the matters concerning the TX Deed of Trust
Modification and related matters as the Administrative Agent may reasonably
request;

 

8



--------------------------------------------------------------------------------

(d) TFSS Equity Interests. Within 15 days after the Third Amendment Effective
Date (unless extended by the Administrative Agent in its sole discretion), the
Loan Parties shall deliver to the Administrative Agent certificates representing
the Equity Interests owned by the Domestic Borrower in TF Semiconductor
Solutions Inc. accompanied by undated stock powers executed in blank;

(e) Collateral Matters. Within 45 days after the 2015 Incremental Term Draw Date
(unless extended or waived by the Administrative Agent in its sole discretion),
the Loan Parties shall deliver to the Administrative Agent evidence that all
actions (other than those actions required to be done on or prior to the Third
Amendment Effective Date pursuant to Section 8 of this Amendment or the
definition of “2015 Incremental Term Conditions” in the Credit Agreement) that
the Administrative Agent may deem necessary or desirable in order to perfect (or
ensure the continued perfection of) the Liens created under the Collateral
Documents have been taken, including receipt of duly executed landlord waiver
agreements, Account Control Agreements and Securities Account Control
Agreements, and intellectual property notices, in each case to the extent not
previously delivered, and effective to ensure the perfection or continued
perfection thereof (as applicable), in connection with the Credit Agreement,
including with respect to Pericom and its Domestic Subsidiaries, in accordance
with Section 6.12 of the Credit Agreement without regard to the time periods set
forth therein; and

(f) Collateral Searches. Within 15 days after the Third Amendment Effective Date
(unless extended by the Administrative Agent in its sole discretion), the Loan
Parties shall deliver to the Administrative Agent such UCC, Lien and
Intellectual Property, charge, and other searches (to the extent available in
any non-U.S. jurisdiction) requested by the Administrative Agent with respect to
Pericom and its Subsidiaries, and other evidence satisfactory to the
Administrative Agent that such Liens are the only Liens upon the Collateral
granted by Pericom, except Liens permitted under the Credit Agreement; provided
that, with respect to any Lien for which the Administrative Agent requests the
Loan Parties to provide appropriate mortgage, intellectual property and lien
releases and termination statements, the Loan Parties shall provide such
completed and (where applicable) executed documentation within 5 Business Days
of such request (unless extended by the Administrative Agent in its sole
discretion).

10. Effect of the Amendment. Except as expressly provided herein, the Credit
Agreement, the Collateral Agreement and the other Loan Documents shall remain
unmodified and in full force and effect. Except as expressly set forth herein,
this Amendment shall not be deemed (a) to be a waiver of, or consent to a
modification of or amendment of, any other term or condition of the Credit
Agreement, the Collateral Agreement or any other Loan Document, (b) to prejudice
any other right or rights which the Administrative Agent or the Lenders may now
have or may have in the future under or in connection with the Credit Agreement,
the Collateral Agreement or the other Loan Documents or any of the instruments
or agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrowers or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement, the
Collateral Agreement or the other Loan Documents or any rights or remedies
arising in favor of the Lenders or the Administrative Agent, or any of them,
under or with respect to any such documents or (d) to be a waiver of, or consent
to a modification or amendment of, any other term or condition of any other
agreement by and among any Loan Party, on the one hand, and the Administrative
Agent or any other Lender, on the other hand. References in this Amendment to
the Credit Agreement (and indirect references such as “hereunder”, “hereby”,
“herein”, and “hereof”) and in any Loan Document to the Credit Agreement shall
be deemed to be references to the Credit Agreement as modified hereby.
References in this Amendment to the Collateral Agreement (and indirect
references such as “hereunder”, “hereby”, “herein”, and “hereof”) and in any
Loan Document to the Collateral Agreement shall be deemed to be references to
the Collateral Agreement as modified hereby.

 

9



--------------------------------------------------------------------------------

11. Representations and Warranties/No Default. By their execution hereof, each
Loan Party hereby represents and warrants as follows:

(a) Such Loan Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Amendment and each other document executed in connection
herewith to which it is a party in accordance with their respective terms.

(b) This Amendment and each other document executed in connection herewith has
been duly executed and delivered by its duly authorized officers, and each such
document constitutes the legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

(c) Each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.

(d) No Default or Event of Default has occurred or is continuing or would result
after giving effect to the financing under this Amendment and the Credit
Agreement and the transactions contemplated hereby (including, without
limitation, the Pericom Acquisition).

12. Reaffirmations. (a) Each Loan Party agrees that the amendments contemplated
by this Amendment shall not limit or diminish the obligations of such Person
under, or release such Person from any obligations under, the Credit Agreement,
the Collateral Agreement and each other Loan Document to which it is a party,
(b) each Loan Party confirms, ratifies and reaffirms its obligations under the
Credit Agreement, the Collateral Agreement and each other Loan Document to which
it is a party, and (c) each Loan Party agrees that the Credit Agreement, the
Collateral Agreement and each other Loan Document to which it is a party remain
in full force and effect and are hereby ratified and confirmed.

13. Confirmation as to Dutch Collateral Documents. Reference is made to (i) that
certain share pledge dated 8 January 2013, among the Domestic Borrower as
pledgor, Bank of America, N.A. as pledgee and the Foreign Borrower as company
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Dutch Share Pledge”) and (ii) that certain omnibus
pledge agreement dated 8 January 2013, between the Foreign Borrower as pledgor
and Bank of America, N.A. as pledgee (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Dutch
Omnibus Pledge Agreement”, together with the Dutch Share Pledge, the “Dutch
Collateral Documents”). Each party to the Dutch Collateral Documents hereby
confirms that:

(a) the Credit Agreement (as amended by this Amendment), and the other Loan
Documents will remain in full force and effect and any reference in the Loan
Documents to the Credit Agreement or to any provision of the Credit Agreement
will be construed as a reference to the Credit Agreement, or that provision, as
amended by this Amendment;

(b) notwithstanding the amendments made to the Credit Agreement pursuant to this
Amendment, the Dutch Collateral Documents and the security interests created
thereunder will remain in full force and effect and will continue to secure all
liabilities which are expressed to be secured by them and the rights of the Loan
Parties under such security interest will not be affected by this Amendment;

 

10



--------------------------------------------------------------------------------

(c) any amount owed by any Borrower under this Amendment and the Credit
Agreement (as amended by this Amendment) is part of (i) the definition of
Secured Obligations (as included/defined in the Dutch Collateral Documents) and
(ii) each Loan Party’s Parallel Debts (as included/defined in the Credit
Agreement); and

(d) the Dutch Collateral Documents shall also secure the relevant Secured
Obligations included in the relevant Dutch Collateral Document as these may have
been or may be varied, amended and restated, supplemented, increased or
otherwise altered, under this Amendment.

14. Representations, Warranties and Agreements of Increasing Lenders and New
Lenders.

(a) Each Increasing Lender and each New Lender (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Commitments and either it, or the Person exercising
discretion in making its decision to acquire the Commitments, is experienced in
acquiring assets of such type, and (iii) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Amendment and the Credit Agreement; and
(b) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents.

(b) Each New Lender (a) represents and warrants that (i) it meets all the
requirements to be an Eligible Assignee under the Credit Agreement, (ii) from
and after the Increase Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of its
Commitments, shall have the obligations of a Lender thereunder, (iii) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Amendment, and (iv) if it is a Foreign
Lender, it has provided all documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
such New Lender together with its signature page hereto; (b) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender; and
(c) irrevocably appoints Bank of America, N.A. to act on its behalf as the
Administrative Agent under the Credit Agreement and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms of the Credit Agreement or any other Loan Documents, together with
such actions and powers as are reasonably incidental thereto.

15. Miscellaneous

(a) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Without limiting the general
applicability of the foregoing and the terms of the other Loan Documents to this
Amendment and the parties hereto, the terms of Section 11.14 and Section 11.15
of the Credit Agreement are incorporated herein by reference, mutatis mutandis.

 

11



--------------------------------------------------------------------------------

(b) Loan Document. This Amendment shall constitute a “Loan Document” under and
as defined in the Credit Agreement.

(c) Counterparts; Electronic Execution. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

(d) Severability. If any provision of this Amendment is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

(e) Entirety. This Amendment, the other Loan Documents and the other documents
relating to the Obligations represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
the Loan Documents, any other documents relating to the Obligations, or the
transactions contemplated herein and therein.

[Remainder of page intentionally blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

DOMESTIC BORROWER:

DIODES INCORPORATED

By:

 

 

Name:

 

 

Title:

 

 

FOREIGN BORROWER:

DIODES INTERNATIONAL B.V.

By:

 

 

Name:

 

Richard Dallas White

Title:

 

Managing Director A

By:

 

 

Name:

 

Eveline Sonja van Dalen

Title:

 

Managing Director B

SUBSIDIARY GUARANTORS:

DIODES INVESTMENT COMPANY

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to

Amendment No. 3 to Credit Agreement, Incremental Term Assumption Agreement,
Limited Waiver and Consent

Diodes Incorporated



--------------------------------------------------------------------------------

DIODES FABTECH INC.

By:

 

 

Name:

 

 

Title:

 

 

DIODES HOLDINGS UK LIMITED

By:

 

 

Name:

 

 

Title:

 

 

DIODES ZETEX LIMITED

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 3 to Credit Agreement, Incremental Term Assumption Agreement,
Limited Waiver and Consent

Diodes Incorporated



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 3 to Credit Agreement, Incremental Term Assumption Agreement,
Limited Waiver and Consent

Diodes Incorporated



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 3 to Credit Agreement, Incremental Term Assumption Agreement,
Limited Waiver and Consent

Diodes Incorporated



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 3 to Credit Agreement, Incremental Term Assumption Agreement,
Limited Waiver and Consent

Diodes Incorporated



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 3 to Credit Agreement, Incremental Term Assumption Agreement,
Limited Waiver and Consent

Diodes Incorporated



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 3 to Credit Agreement, Incremental Term Assumption Agreement,
Limited Waiver and Consent

Diodes Incorporated



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 3 to Credit Agreement, Incremental Term Assumption Agreement,
Limited Waiver and Consent

Diodes Incorporated



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 3 to Credit Agreement, Incremental Term Assumption Agreement,
Limited Waiver and Consent

Diodes Incorporated



--------------------------------------------------------------------------------

CAPITAL ONE BANK,

as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 3 to Credit Agreement, Incremental Term Assumption Agreement,
Limited Waiver and Consent

Diodes Incorporated



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 3 to Credit Agreement, Incremental Term Assumption Agreement,
Limited Waiver and Consent

Diodes Incorporated



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 3 to Credit Agreement, Incremental Term Assumption Agreement,
Limited Waiver and Consent

Diodes Incorporated



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:

 

 

Name:

   

Title:

   

 

Signature Page to

Amendment No. 3 to Credit Agreement, Incremental Term Assumption Agreement,
Limited Waiver and Consent

Diodes Incorporated



--------------------------------------------------------------------------------

Final Conformed Copy

 

 

 

Published CUSIP Number: 25454HAA8

Revolver Facility CUSIP Number: 25454HAB6

2015 Incremental Term Facility CUSIP Number:                    

CREDIT AGREEMENT1

Dated as of January 8, 2013

among

DIODES INCORPORATED,

as the Domestic Borrower,

DIODES INTERNATIONAL B.V.,

as the Foreign Borrower,

DIODES INVESTMENT COMPANY,

DIODES FABTECH INC.,

DIODES HOLDINGS UK LIMITED and

DIODES ZETEX LIMITED,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

and

The Other Lenders Party Hereto

CITIBANK, N.A.,

COMPASS BANK,

REGIONS BANK,

CAPITAL ONE, NATIONAL ASSOCIATION

and

MUFG UNION BANK, N.A.,

as Syndication Agents

BANK OF AMERICA MERRILL LYNCH,

as

Sole Lead Arranger and Sole Bookrunner

 

 

 

 

1 

As amended by (a) Amendment No. 1 to Credit Agreement and Limited Waiver dated
as of November 1, 2013, (b) Amendment No. 2 to Credit Agreement and Amendment
No. 1 to Collateral Agreement dated as of June 29, 2015 and (c) Amendment No. 3
to Credit Agreement, Incremental Term Assumption Agreement, Limited Waiver and
Consent dated as of September 2, 2015. Confidential treatment has been requested
with respect to all the redacted portions of the Credit Agreement, which has
been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      39   

1.03

  Accounting Terms      40   

1.04

  Rounding      41   

1.05

  Exchange Rates; Currency Equivalents      41   

1.06

  Additional Alternative Currencies      41   

1.07

  Change of Currency      42   

1.08

  Times of Day      43   

1.09

  Letter of Credit Amounts      43   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     43   

2.01

  The Borrowings      43   

2.02

  Borrowings, Conversions and Continuations of Loans      44   

2.03

  Letters of Credit      46   

2.04

  Swing Line Loans      55   

2.05

  Prepayments      58   

2.06

  Termination or Reduction of Commitments      60   

2.07

  Repayment of Loans      61   

2.08

  Interest      62   

2.09

  Fees      63   

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     64   

2.11

  Evidence of Debt      65   

2.12

  Payments Generally; Administrative Agent’s Clawback      65   

2.13

  Sharing of Payments by Lenders      67   

2.14

  Applicable Designees      68   

2.15

  Cash Collateral      68   

2.16

  Defaulting Lenders      69   

2.17

  Increase in Revolving Credit Facility      72   

2.18

  Incremental Term Loans      73   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     75   

3.01

  Taxes      75   

3.02

  Illegality and Applicable Designees      80   

3.03

  Inability to Determine Rates      81   

3.04

  Increased Costs; Reserves on Eurocurrency Rate Loans      82   

3.05

  Compensation for Losses      83   

3.06

  Mitigation Obligations; Replacement of Lenders      84   

3.07

  Survival      85   

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     85   

4.01

  Conditions of Initial Credit Extension      85   

4.02

  Conditions to all Credit Extensions      88   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     89   

5.01

  Existence, Qualification and Power      89   

5.02

  Authorization; No Contravention      89   

5.03

  Governmental Authorization; Other Consents      90   

5.04

  Binding Effect      90   

5.05

  Financial Statements; No Material Adverse Effect      90   

5.06

  Litigation      91   

5.07

  No Default      91   

5.08

  Ownership of Property; Liens; Investments      91   

5.09

  Environmental Compliance      92   

5.10

  Insurance      92   

5.11

  Taxes      93   

5.12

  ERISA Compliance      93   

5.13

  Subsidiaries; Equity Interests; Loan Parties      94   

5.14

  Margin Regulations; Investment Company Act      95   

5.15

  Disclosure      95   

5.16

  Compliance with Laws      95   

5.17

  Intellectual Property; Licenses, Etc      96   

5.18

  Sanctions Concerns and Anti-Corruption Laws      96   

5.19

  Solvency      96   

5.20

  Labor Matters      96   

5.21

  Collateral Documents      96   

5.22

  Regulation H      97   

5.23

  Pericom Acquisition Agreement      97   

ARTICLE VI AFFIRMATIVE COVENANTS

     97   

6.01

  Financial Statements      97   

6.02

  Certificates; Other Information      98   

6.03

  Notices      101   

6.04

  Payment of Obligations      101   

6.05

  Preservation of Existence, Etc      102   

6.06

  Maintenance of Properties      102   

6.07

  Maintenance of Insurance      102   

6.08

  Compliance with Laws      102   

6.09

  Books and Records      102   

6.10

  Inspection Rights      102   

6.11

  Use of Proceeds      103   

6.12

  Covenant to Guarantee Obligations and Give Security      103   

6.13

  Compliance with Environmental Laws      104   

6.14

  Further Assurances      104   

6.15

  Compliance with Terms of Leaseholds      105   

 

ii



--------------------------------------------------------------------------------

6.16

  Material Contracts      105   

6.17

  Post Closing Matters      105   

6.18

  Anti-Corruption Laws      105   

ARTICLE VII NEGATIVE COVENANTS

     105   

7.01

  Liens      105   

7.02

  Indebtedness      107   

7.03

  Investments      108   

7.04

  Fundamental Changes      110   

7.05

  Dispositions      110   

7.06

  Restricted Payments      111   

7.07

  Change in Nature of Business      112   

7.08

  Transactions with Affiliates      112   

7.09

  Burdensome Agreements      112   

7.10

  Use of Proceeds      113   

7.11

  Financial Covenants      113   

7.12

  Amendments of Organization Documents      113   

7.13

  Accounting Changes      113   

7.14

  Prepayments of Indebtedness      113   

7.15

  Amendment of Indebtedness; Pericom Acquisition Related Documents      113   

7.16

  Sanctions      113   

7.17

  Anti-Corruption Laws      114   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     114   

8.01

  Events of Default      114   

8.02

  Remedies Upon Event of Default      116   

8.03

  Application of Funds      117   

ARTICLE IX ADMINISTRATIVE AGENT

     119   

9.01

  Appointment and Authority      119   

9.02

  Rights as a Lender      119   

9.03

  Exculpatory Provisions      120   

9.04

  Reliance by Administrative Agent      121   

9.05

  Delegation of Duties      121   

9.06

  Resignation of Administrative Agent      121   

9.07

  Non-Reliance on Administrative Agent and Other Lenders      123   

9.08

  No Other Duties, Etc      123   

9.09

  Administrative Agent May File Proofs of Claim      123   

9.10

  Collateral and Guaranty Matters      124   

9.11

  Secured Cash Management Agreements and Secured Hedge Agreements      125   

ARTICLE X GUARANTY

     125   

10.01

  The Guaranty      125   

10.02

  Obligations Unconditional      126   

10.03

  Reinstatement      128   

10.04

  Subrogation and Contribution      129   

 

iii



--------------------------------------------------------------------------------

10.05

  Remedies      129   

10.06

  Rights of Contribution      130   

10.07

  Guarantee of Payment; Continuing Guarantee      131   

10.08

  Additional Guarantor Waivers and Agreements      131   

10.09

  Appointment of Domestic Borrower      132   

10.10

  Keepwell      132   

ARTICLE XI MISCELLANEOUS

     132   

11.01

  Amendments, Etc      132   

11.02

  Notices; Effectiveness; Electronic Communication      135   

11.03

  No Waiver; Cumulative Remedies; Enforcement      137   

11.04

  Expenses; Indemnity; Damage Waiver      137   

11.05

  Payments Set Aside      140   

11.06

  Successors and Assigns      140   

11.07

  Treatment of Certain Information; Confidentiality      145   

11.08

  Right of Setoff      146   

11.09

  Interest Rate Limitation      147   

11.10

  Counterparts; Integration; Effectiveness      147   

11.11

  Survival of Representations and Warranties      147   

11.12

  Severability      147   

11.13

  Replacement of Lenders      148   

11.14

  Governing Law; Jurisdiction; Etc.      148   

11.15

  Waiver of Jury Trial      150   

11.16

  California Judicial Reference      150   

11.17

  No Advisory or Fiduciary Responsibility      150   

11.18

  Electronic Execution of Assignments and Certain Other Documents      151   

11.19

  USA PATRIOT Act      151   

11.20

  ENTIRE AGREEMENT      151   

11.21

  Judgment Currency      152   

11.22

  Parallel Debt      152   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)  

Applicable Designees

2.01  

Commitments and Applicable Percentages

5.01  

Qualifications

5.05  

Supplement to Interim Financial Statements

5.08(b)  

Existing Liens

5.08(c)  

Owned Real Property

5.08(d)(i)  

Leased Real Property (Lessee)

5.08(d)(ii)  

Leased Real Property (Lessor)

5.08(e)  

Existing Investments

5.09  

Environmental Matters

5.12(d)  

Pension Plans

5.13  

Subsidiaries and Other Equity Investments; Loan Parties

5.17  

Intellectual Property Matters

6.17  

Post Closing Matters

7.02  

Existing Indebtedness

7.09  

Burdensome Agreements

11.02  

Administrative Agent’s Office, Certain Addresses for Notices

 

v



--------------------------------------------------------------------------------

EXHIBITS

Form of

 

A  

Committed Loan Notice

B  

Swing Line Loan Notice

C-1  

Incremental Term Note

C-2  

Revolving Credit Note

D  

Compliance Certificate

E-1  

Assignment and Assumption

E-2  

Administrative Questionnaire

F  

U.S. Tax Compliance Certificates

G  

Notice of Loan Prepayment

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of January 8, 2013, among
DIODES INCORPORATED, a Delaware corporation (the “Domestic Borrower”), DIODES
INTERNATIONAL B.V., a besloten vennootschap met beperkte aansprakelijkheid
organized under the laws of the Netherlands, having its statutory seat in
Amsterdam, the Netherlands and registered with the trade register of the
Chambers of Commerce in the Netherlands under number 34274981 (the “Foreign
Borrower” and together with the Domestic Borrower, the “Borrowers” and each,
individually, a “Borrower”), certain Subsidiaries of the Domestic Borrower
identified on the signature pages hereto as guarantors, each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

PRELIMINARY STATEMENTS:

The Borrowers have requested that the Lenders provide credit facilities, and the
Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2015 Incremental Term Availability Period” means the period from the Third
Amendment Effective Date until December 31, 2015; provided that the 2015
Incremental Term Availability Period shall automatically terminate immediately
upon the 2015 Incremental Term Borrowing or upon any termination, cancellation
or expiration of the 2015 Incremental Term Commitments as otherwise set forth in
this Agreement.

“2015 Incremental Term Borrowing” means a borrowing consisting of simultaneous
2015 Incremental Term Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the 2015 Incremental
Term Lenders pursuant to Section 2.01(a).

“2015 Incremental Term Commitment” means, as to each 2015 Incremental Term
Lender, its obligation to make 2015 Incremental Term Loans to the Domestic
Borrower pursuant to Section 2.01(a) in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such 2015
Incremental Term Lender’s name on Schedule 2.01 under the caption “2015
Incremental Term Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such 2015 Incremental Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The 2015 Incremental Term Commitment of all of
the 2015 Incremental Term Lenders on the Third Amendment Effective Date shall be
$100,000,000.

 

1



--------------------------------------------------------------------------------

“2015 Incremental Term Conditions” means each of the following conditions:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic images in a portable document format (e.g. “.pdf” or
“.tif”) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the 2015 Incremental Term Draw Date (or, in the case of certificates of
governmental officials, a recent date before the 2015 Incremental Term Draw
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

(i) an Incremental Term Note executed by the Domestic Borrower in favor of each
Lender requesting an Incremental Term Note;

(ii) to the extent applicable:

(A) certificates representing the Pledged Equity in Pericom referred to in the
Collateral Agreement (excluding certificates representing the Pledged Equity of
any Foreign Subsidiaries of Pericom in existence on the 2015 Incremental Term
Draw Date) accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt indorsed in blank (to the extent available in any
non-U.S. jurisdiction), and

(B) proper Financing Statements with respect to Pericom in form appropriate for
filing under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Collateral Documents, covering the Collateral described
in the Collateral Documents,

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of Pericom as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer of Pericom authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which Pericom is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that Pericom is duly organized or formed, and
that Pericom is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) a certificate signed by a Responsible Officer of the Domestic Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) of the
Credit Agreement shall have been satisfied before and after giving effect to the
2015 Incremental Term Borrowing and the Pericom Acquisition and that (B) since
June 30, 2015, there shall have been no “Material Adverse Effect” (as such term
is defined in the draft Pericom Acquisition Agreement delivered via email to
Winston & Strawn LLP on August 27, 2015, marked “SMRH Draft 8/26/15” and bearing
document footer number SMRH:442581684.2);

 

2



--------------------------------------------------------------------------------

(vi) certificate from the chief financial officer of each Borrower attesting to
the Solvency of each Borrower and each Guarantor before and after giving effect
to the 2015 Incremental Term Borrowing and the Pericom Acquisition;

(vii) notices of borrowing with respect to the 2015 Incremental Term Loan in
form and substance satisfactory to the Administrative Agent in accordance with
this Agreement;

(viii) the Lenders shall be reasonably satisfied with the amount, types and
terms and conditions of all insurance maintained by Pericom and its
Subsidiaries, and the Administrative Agent shall have received evidence of such
insurance, consistent with the insurance deliverables provided in connection
with the Closing Date;

(ix) an executed joinder agreement with respect to Pericom in the form attached
as Exhibit B to the Third Amendment; and

(x) a favorable opinion of Sheppard, Mullin, Richter & Hampton, LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
matters concerning the Loan Parties and the Loan Documents as the Lenders may
reasonably request.

(b) All of the existing Indebtedness, if any, for borrowed money of Pericom and
its Subsidiaries (other than Indebtedness permitted to exist pursuant to
Section 7.02) shall be repaid in full, and all Liens and other security
interests upon any of the property of Pericom and its Subsidiaries shall be
terminated on or prior to the 2015 Incremental Term Draw Date (other than Liens
permitted to exist pursuant to Section 7.01 as modified by Supplemental Schedule
5.08(b) delivered to the Administrative Agent on or prior to the 2015
Incremental Term Draw Date) (including, without limitation, the receipt of
payoff letters and the filing of appropriate mortgage, intellectual property and
lien releases as set forth in the Pericom Acquisition Agreement).

(c) The Pericom Acquisition Agreement (including all schedules and exhibits
thereto) shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Arranger, and shall be in full force and effect.
The Administrative Agent shall have received certified copies of the Pericom
Acquisition Agreement and each other material Pericom Acquisition Related
Document, duly executed by the parties thereto, together with all agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall request. The Pericom Acquisition shall have been
consummated or shall be simultaneously consummated in accordance with the
Pericom Acquisition Related Documents for an aggregate purchase price not in
excess of $475,000,000 (plus or minus working capital adjustments) (without
giving effect to any amendment, modification, consent or waiver that would be
materially adverse to the Lenders, without the prior written consent of the
Administrative Agent and the Arranger, which consent shall not be unreasonably
withheld, delayed or conditioned), and in compliance in all material respects
with all applicable Laws and regulatory approvals.

 

3



--------------------------------------------------------------------------------

(d) The Consolidated Leverage Ratio, based on the most recently ended fiscal
quarter prior to the 2015 Incremental Term Draw Date for which financial
statements are available (calculated on a pro forma basis after giving effect to
the 2015 Incremental Term Borrowing and the Pericom Acquisition) shall be no
greater than 2.75 to 1.00, and the Administrative Agent shall have received a
Compliance Certificate executed by a Responsible Officer of the Domestic
Borrower as of the 2015 Incremental Term Draw Date for such Measurement Period
evidencing the same.

“2015 Incremental Term Draw Date” has the meaning specified in Section 2.01(a).

“2015 Incremental Term Facility” means, at any time, (a) on or prior to the 2015
Incremental Term Draw Date, the aggregate amount of the 2015 Incremental Term
Commitments at such time and (b) thereafter, the aggregate principal amount of
the 2015 Incremental Term Loans of all 2015 Incremental Term Lenders outstanding
at such time.

“2015 Incremental Term Lender” means (a) at any time on or prior to the 2015
Incremental Term Draw Date, any Lender that has a 2015 Incremental Term
Commitment at such time and (b) at any time after the Third Amendment Effective
Date, any Lender that holds 2015 Incremental Term Loans at such time.

“2015 Incremental Term Loan” means an advance made by any 2015 Incremental Term
Lender under the 2015 Incremental Term Facility.

“Additional Secured Obligations” means all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding; provided that
Additional Secured Obligations of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Domestic Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Facility and $20,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Revolving Credit Facility.

“Applicable Designee” means any office, branch or Affiliate of a Lender
designated thereby from time to time with the consent of the Administrative
Agent (which such consent shall not be unreasonably withheld, conditioned or
delayed) to fund Loans or issue Letters of Credit to or for the benefit of the
Foreign Borrower. As of the Closing Date, the Applicable Designees of each
Lender are set forth on Schedule 1.01(a) (which schedule may be updated from
time to time upon written notice by any Lender to the Administrative Agent). Any
assignment by a Lender of all or a portion of its Commitment to fund or
participate in Loans or Letters of Credit to or for the benefit of the Foreign
Borrower to an Applicable Designee shall be effected by delivering to the
Administrative Agent an addendum executed by such Lender and its Applicable
Designee, in form and substance satisfactory to the Administrative Agent. For
all purposes of this Agreement, any designation of an Applicable Designee by a
Lender shall not affect such Lender’s rights and obligations with respect to its
Commitment and the Loan Parties and the other Lenders and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement and the other
Loan Documents, except as otherwise expressly permitted in this Agreement or in
the applicable addendum.

“Applicable Percentage” means (a) in respect of any Incremental Term Facility,
with respect to any Incremental Term Lender at any time, the percentage (carried
out to the ninth decimal place) of such Incremental Term Facility represented by
(i) on or prior to the applicable Incremental Term Loan Date, such Incremental
Term Lender’s Incremental Term Commitment at such time and (ii) thereafter, the
principal amount of such Incremental Term Lender’s Incremental Term Loans at
such time, and (b) in respect of the Revolving Credit Facility, with respect to
any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time. If the
commitment of each Revolving Credit

 

5



--------------------------------------------------------------------------------

Lender to make Revolving Credit Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, or if
the Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption or Incremental Term
Assumption Agreement pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Pricing Level then in effect (based on the Consolidated
Leverage Ratio), it being understood that the Applicable Rate for (a) Revolving
Credit Loans that are Base Rate Loans shall be the percentage set forth under
the column “Revolving Credit Loans” and “Base Rate”, (b) Revolving Credit Loans
that are Eurocurrency Rate Loans shall be the percentage set forth under the
column “Revolving Credit Loans” and “Eurocurrency Rate & Letter of Credit Fee”,
(c) that portion of the 2015 Incremental Term Loan comprised of Base Rate Loans
shall be the percentage set forth under the column “2015 Incremental Term Loan”
and “Base Rate”, (d) that portion of the 2015 Incremental Term Loan comprised of
Eurocurrency Rate Loans shall be the percentage set forth under the column “2015
Incremental Term Loan” and “Eurocurrency Rate & Letter of Credit Fee”, (e) the
Letter of Credit Fee shall be the percentage set forth under the column
“Revolving Credit Loans” and “Eurocurrency Rate & Letter of Credit Fee”, (f) the
Commitment Fee shall be the percentage set forth under the column “Commitment
Fee” and (g) the Applicable Rate for any other Incremental Term Loan shall be as
set forth in the Incremental Term Assumption Agreement executed in connection
therewith:

 

Applicable Rate

 

Pricing Level

   Consolidated
Leverage Ratio    Eurocurrency Rate &
Letter of Credit Fee     Base Rate     Commitment
Fee         Revolving
Credit
Loans     2015
Incremental
Term Loan     Revolving
Credit
Loans     2015
Incremental
Term Loan    

1

   < 1.00:1      1.50 %      1.50 %      0.50 %      0.50 %      0.25 % 

2

   ³ 1.00:1 but <
1.50:1      1.75 %      1.75 %      0.75 %      0.75 %      0.30 % 

3

   ³ 1.50:1 but <


2.00:1

     2.00 %      2.00 %      1.00 %      1.00 %      0.35 % 

4

   ³ 2.00:1 but <
2.50      2.25 %      2.25 %      1.25 %      1.25 %      0.40 % 

5

   ³ 2.50:1      2.50 %      2.50 %      1.50 %      1.50 %      0.40 % 

 

6



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b). Any adjustment in the Applicable Rate shall be
applicable to all Credit Extensions then existing or subsequently made or
issued.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appropriate Lender” means, at any time, (a) with respect to any Incremental
Term Facility or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such Facility or holds a Loan with respect to such Facility at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer
and (ii) if any Letters of Credit have been issued pursuant to Section 2.03(a),
the Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

7



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Domestic Borrower and its Subsidiaries for the fiscal year ended
December 31, 2011, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Domestic Borrower and its Subsidiaries, including the notes thereto.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Revolving Credit Loan or an Incremental Term Loan that
bears interest based on the Base Rate. All Base Rate Loans shall be denominated
in Dollars.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or an
Incremental Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(i) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

 

8



--------------------------------------------------------------------------------

(ii) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(iii) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

(iv) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuer or Swing Line Lender (as applicable) or the Lenders, as
collateral for L/C Obligations, the Obligations in respect of Swing Line Loans,
or obligations of the Revolving Credit Lenders to fund participations in respect
of either thereof (as the context may require), cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer or Swing Line Lender, as
applicable, shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer or Swing Line Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Domestic Borrower or any of its Subsidiaries free and clear
of all Liens (other than Permitted Liens):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

9



--------------------------------------------------------------------------------

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement with a Loan Party or any Subsidiary, is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Cash Management
Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

10



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the Equity Interests of the Domestic Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Domestic Borrower on a fully-diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right); or

(b) the Domestic Borrower shall fail to own directly one hundred percent
(100%) of the Equity Interests of the Foreign Borrower.

“Chengdu Site Development” means the construction and/or expansion of
manufacturing, production, assembly and/or testing facilities owned by Diodes
Technology (Chengdu) Company Limited.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, the “U.S. Collateral,” the “European
Collateral” and the “Mortgaged Property” referred to in the Collateral Documents
and all of the other property that is or is intended under the terms of the
Collateral Documents to be subject to Liens in favor of the Administrative Agent
for the benefit of the Secured Parties.

“Collateral Agreement” means the collateral agreement dated as of the Closing
Date executed by the Loan Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, together with each other collateral
agreement, collateral agreement supplement, collateral agreement joinder and
notice of grant of security interest delivered pursuant to Section 6.12, in each
case, as amended, restated, supplemented or otherwise modified from time to
time.

“Collateral Documents” means, collectively, the Collateral Agreement, the
Mortgages, the Foreign Security Agreements, and each of the mortgages,
collateral assignments, supplements, security agreements, pledge agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments, supplements,
addendums or documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means an Incremental Term Commitment or a Revolving Credit
Commitment, as the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Domestic Borrower.

 

11



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Domestic Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) fees, expenses, costs or charges related to the
Pericom Acquisition up to an aggregate amount not to exceed $1,500,000,
(v) non-cash stock compensation expense, non-cash impairments of assets and
intangibles and other non-cash charges (excluding write downs of accounts
receivable, write-downs of inventory, and any other non-cash expense to the
extent it represents an accrual of or a reserve for cash expense in any future
period), (vi) with respect to any acquisitions permitted under Sections 7.03(g)
and (i), non-cash adjustments in accordance with GAAP purchase accounting rules
under FASB Statement No. 141 and EITF Issue No. 01-3, in the event that such an
adjustment is required, in each case, as determined in accordance with GAAP and
(vii) other non-recurring expenses reducing such Consolidated Net Income which
do not represent a cash item in such period or any future period (in each case
of or by the Domestic Borrower and its Subsidiaries for such Measurement Period)
and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits and (ii) all non-cash items increasing Consolidated Net Income (in each
case of or by the Domestic Borrower and its Subsidiaries for such Measurement
Period). For the purposes of calculating Consolidated EBITDA for any Measurement
Period, pursuant to any determination of the Consolidated Leverage Ratio or the
Consolidated Fixed Charge Coverage Ratio, (x) the Consolidated EBITDA
attributable to any Equity Interests of, or any assets comprising a division or
business unit or a substantial part of all of the business of, a Subsidiary of
the Domestic Borrower Disposed of during such Measurement Period shall be
excluded from the calculation of Consolidated EBITDA as if such Disposition and
the repayment of any Indebtedness in connection therewith occurred on the first
day of such Measurement Period, and (y) the Consolidated EBITDA attributable to
any Person, division or business unit acquired by the Domestic Borrower or any
Subsidiary pursuant to an acquisition permitted hereunder during such
Measurement Period shall be included in the calculation of Consolidated EBITDA
as if such permitted acquisition occurred on the first day of such Measurement
Period, giving effect only to such pro forma adjustments as are permitted by SEC
Regulation S-X.

 

12



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate amount of all
Capital Expenditures (other than the amount of Capital Expenditures made by the
Domestic Borrower and its Subsidiaries with respect to the Chengdu Site
Development during the applicable Measurement Period in an aggregate amount for
all Measurement Periods not to exceed $90,000,000) to (b) the sum of
(i) Consolidated Interest Charges paid in cash, (ii) the aggregate principal
amount of all regularly scheduled principal payments or redemptions or similar
acquisitions for value of outstanding debt for borrowed money, but excluding any
such payments to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 7.02, (iii) the
aggregate amount of all Restricted Payments paid in cash (other than dividends
and other distributions paid by a Subsidiary that is not a Loan Party to its
parent if its parent is a Subsidiary or paid by a Loan Party to its parent if
its parent is a Loan Party) and (iv) the aggregate amount of Federal, state,
local and foreign income taxes paid in cash, in each case, of or by the Domestic
Borrower and its Subsidiaries for the most recently completed Measurement
Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Domestic Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business,
including Indebtedness incurred under Section 7.02(h)), (e) all Attributable
Indebtedness in respect of Capitalized Leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Domestic Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Domestic Borrower or a Subsidiary is a general partner or
joint venturer, unless such Indebtedness is expressly made non-recourse to the
Domestic Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP and (b) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Domestic Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Domestic Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
Net Income shall exclude (a) extraordinary gains and extraordinary losses for
such Measurement Period, (b) the net income of any Subsidiary during such
Measurement Period to the extent that the declaration or payment of

 

13



--------------------------------------------------------------------------------

dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that the Domestic Borrower’s equity in any net loss
of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, and (c) any income (or loss) for such
Measurement Period of any Person if such Person is not a Subsidiary, except that
the Domestic Borrower’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Domestic Borrower or a Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Domestic Borrower as described in clause (b) of this proviso).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the L/C Issuer.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“CRR” means the Regulation (EU) No. 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No. 648/2012.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate plus (iii) 2% per annum; provided that with respect to a
Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.

 

14



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Determining Party” has the meaning specified in Section 3.02(b).

“Diodes Zetex Pension Scheme” means the Diodes Zetex Pension Scheme established
under an interim deed dated March 15, 1984 and governed by a third definitive
deed and rules dated January 7, 2009, as amended.

 

15



--------------------------------------------------------------------------------

“Diodes Zetex Pension Scheme Guarantee” means that certain pension protection
fund compliant guarantee by Diodes Zetex Semiconductors Limited, a company
incorporated and registered in England and Wales, for the benefit of HR Trustees
Limited and others as trustees of the Diodes Zetex Pension Scheme.

“Diodes Zetex Pension Scheme Legal Charge” means that legal charge dated
March 26, 2012 by and between Diodes Zetex Semiconductors Limited, a company
incorporated and registered in England and Wales, HR Trustees Limited and others
as trustees of the Diodes Zetex Pension Scheme, pursuant to which Diodes Zetex
Semiconductors Limited grants a lien on certain real property located in the
United Kingdom to secure obligations under the Diodes Zetex Pension Scheme.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Borrower” has the meaning specified in the introductory paragraph
hereto.

“Domestic Loan Party” means the Domestic Borrower or any of the Global
Guarantors.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Dutch Financial Supervision Act” means the Financial Supervision Act (Wet op
Het Financieel Toezicht), as amended from time to time.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)); provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include (x) the Borrowers or any of
the Borrowers’ Affiliates or Subsidiaries or (y) any Person that cannot (either
directly or through an Applicable Designee) lend to the Foreign Borrower in
Alternative Currencies or U.S. Dollars; provided further that, in each case, the
respective assignee must qualify as a Non-Public Lender.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

16



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Domestic Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Domestic Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Domestic
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization or insolvency; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) the determination that any Pension Plan or Multiemployer Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of

 

17



--------------------------------------------------------------------------------

ERISA, upon the Domestic Borrower or any ERISA Affiliate or (i) a failure by the
Domestic Borrower or any ERISA Affiliate to meet all applicable requirements
under the Pension Funding Rules in respect of a Pension Plan, whether or not
waived, or the failure by the Domestic Borrower or any ERISA Affiliate to make
any required contribution to a Multiemployer Plan.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) for any Interest Period:

(i) with respect to any Credit Extension denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m. (London time) on the Rate Determination Date, for deposits in
the relevant currency, with a term equivalent to such Interest Period; and

(ii) with respect to any Credit Extension denominated in any Non-LIBOR Quoted
Currency, the rate per annum as designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the relevant Lenders pursuant to Section 1.06; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or, in the case of a Revolving Credit Loan, in an
Alternative Currency. All Revolving Credit Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.

“European Collateral” means all of the “European Collateral” referred to in the
Collateral Documents.

“Event of Default” has the meaning specified in Section 8.01.

 

18



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.10 and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e), and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on account of a
Foreign Loan Party hereunder or under any other Loan Document, provided that
such Recipient shall have complied (to the extent applicable) with
Section 3.01(e)(i).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
November 25, 2009 among the Domestic Borrower, Diodes Zetex Limited, a company
incorporated and registered under the laws of England and Wales, the Foreign
Borrower, and Bank of America as lender, as amended.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, condemnation awards (and payments in lieu thereof),
indemnity payments and any purchase price adjustments, but excluding proceeds of
insurance, and excluding proceeds of Dispositions and Involuntary Dispositions.

 

19



--------------------------------------------------------------------------------

“Facility” means any Incremental Term Facility or the Revolving Credit Facility,
as the context may require.

“Facility Office” means the office designated by the applicable Lender through
which such Lender will perform its obligations under this Agreement.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated November 16, 2012, among the
Borrowers, the Administrative Agent and the Arranger.

“First Tier Foreign Subsidiary” mean a Foreign Subsidiary all or any portion of
whose Equity Interests are owned directly by the Domestic Borrower or a Global
Guarantor.

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Foreign Borrower” has the meaning specified in the introductory paragraph
hereto.

“Foreign Guarantors” means (a) Diodes Zetex Limited, a company incorporated and
registered under the laws of England and Wales, (b) Diodes Holdings UK Limited,
a company incorporated and registered under the laws of England and Wales and
(c) each Foreign Subsidiary that becomes a guarantor.

“Foreign Lender” means (a) with respect to the Domestic Borrower, a Lender that
is not a U.S. Person, and (b) with respect to the Foreign Borrower, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which such Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Loan Parties” means the Foreign Borrower and the Foreign Guarantors.

 

20



--------------------------------------------------------------------------------

“Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Foreign Loan Party arising under any
Loan Document or otherwise with respect to (a) any Loan made to the Foreign
Borrower, (b) any Letter of Credit issued for the account of the Foreign
Borrower, (c) any Secured Cash Management Agreement with any Foreign Loan Party
or (d) any Secured Hedge Agreement with any Foreign Loan Party, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Foreign Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that Foreign Obligations of a Foreign Loan Party shall exclude any Excluded Swap
Obligations with respect to such Foreign Loan Party.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program, arrangement or agreement
established or maintained outside of the United States by any Loan Party or any
of its Subsidiaries primarily for the benefit of employees of such Loan Party or
such Subsidiaries residing outside the United States, which plan, fund, or
similar program provides or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which is not subject to ERISA or the Code.

“Foreign Plan Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of any Loan Party or an Affiliate thereof in an aggregate
amount in excess of the Threshold Amount: (i) the partial or complete withdrawal
of any Loan Party or an Affiliate thereof from a Foreign Pension Plan if
withdrawal liability is asserted by such plan, or (ii) the termination of a
defined benefit Foreign Pension Plan, the institution of proceedings to
terminate a defined benefit Foreign Pension Plan, or the imposition of liability
on any Loan Party or an Affiliate thereof due to a violation of foreign law with
respect to a defined benefit Foreign Pension Plan.

“Foreign Security Agreements” means the collective reference to the security
agreements, debentures, pledge agreements, charges, deeds, guaranty agreements,
and other similar documents and agreements pursuant to which any Loan Party
purports to pledge or grant a security interest in any property or assets
located outside the United States securing the Obligations or provide credit
support for the Obligations, in each case, that are governed by the laws of any
jurisdiction outside of the United States, each as may be amended, restated,
supplemented or otherwise modified from time to time.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the

 

21



--------------------------------------------------------------------------------

Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit Lenders
or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Global Guarantors” means (a) each Domestic Subsidiary identified as a “Global
Guarantor” on the signature pages to this Agreement and (b) each Domestic
Subsidiary that becomes a guarantor of the Obligations, whether pursuant to
Section 6.12 or otherwise.

“Global Loan Parties” means the Domestic Borrower and the Global Guarantors.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

22



--------------------------------------------------------------------------------

“Guarantors” means, collectively, (a) Global Guarantors and the Foreign
Guarantors and (b) with respect to Additional Secured Obligations owing by any
Loan Party or any of its Subsidiaries and any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 10.01 and 10.10) under
the Guaranty, each Borrower.

“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article X in favor of the Secured Parties and each guaranty and/or deed of
guarantee entered into by a Foreign Guarantor, together with each other guaranty
and guaranty supplement delivered pursuant to Section 6.12, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Incremental Term Assumption Agreement” means an Incremental Term Assumption
Agreement in form reasonably satisfactory to the Administrative Agent, among the
Borrowers, the Administrative Agent and one or more Incremental Term Lenders.

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Incremental Term
Lenders pursuant to Section 2.18, including, without limitation, the 2015
Incremental Term Borrowing.

“Incremental Term Commitment” means the commitment of any Lender or Eligible
Assignee who is or subsequently becomes a Lender pursuant to an Incremental Term
Assumption Agreement to make Incremental Term Loans to a Borrower, including,
without limitation, the 2015 Incremental Term Commitments.

“Incremental Term Facility” means, at any time, (a) on or prior to an
Incremental Term Loan Date, the aggregate amount of any Incremental Term
Commitments at such time and (b) thereafter, the aggregate principal amount of
the Incremental Term Loans of all Incremental Term Lenders outstanding at such
time, including, without limitation, the 2015 Incremental Term Facility.

 

23



--------------------------------------------------------------------------------

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan, including, without limitation, the 2015
Incremental Term Lenders.

“Incremental Term Loan Date” means, with respect to any Incremental Term
Commitment requested by the Domestic Borrower pursuant to Section 2.18, the date
on which such Incremental Term Commitment is requested to become effective.

“Incremental Term Loans” means term loans made by one or more Lenders to the
Borrowers pursuant to Section 2.18, including, without limitation, the 2015
Incremental Term Loans.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, provided, that if such Person has not assumed or otherwise become
liable for such indebtedness, the amount of such indebtedness deemed to be
Indebtedness of such Person shall not exceed the fair market value of the
property subject to such Lien at the time of determination;

(f) Capitalized Leases and Synthetic Lease Obligations of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

 

24



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capitalized Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter (in each case, subject to availability for the interest
rate applicable to the relevant currency), as selected by the Domestic Borrower
in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt

 

25



--------------------------------------------------------------------------------

of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Domestic Borrower (or any Subsidiary) or in favor
of the L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

26



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender and the
Incremental Term Lenders. The term “Lender” shall include any Applicable
Designee.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Domestic Borrower and the Administrative Agent;
which office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder. A Letter of
Credit may be a standby letter of credit or a commercial letter of credit
payable upon presentation of appropriate supporting documents (“sight”). Letters
of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $10,000,000 and (b) the Revolving Credit Facility. The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means Dollars, Euro and Sterling, in each case as long
as there is a published LIBOR rate with respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

27



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan, a Swing Line Loan, a 2015 Incremental
Term Loan or, if applicable, any other Incremental Term Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document (g) each Incremental Term Assumption Agreement and (h) all other
certificates, agreements, documents and instruments executed and delivered, in
each case, by or on behalf of any Loan Party pursuant to the foregoing (but
specifically excluding any Secured Hedge Agreement or any Secured Cash
Management Agreement); provided, however, that for purposes of Section 11.01,
“Loan Documents” shall mean this Agreement, the Guaranty and the Collateral
Documents.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of the Facility which constitutes fees, costs or charges imposed on lenders
generally in the jurisdiction in which such Lender is domiciled, subject to
regulation, or has its Facility Office by any Governmental Authority.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of any Borrower
or the Domestic Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of $5,000,000 or more or otherwise material to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
such Person.

“Material Real Property” means each parcel (or group of contiguous related
parcels) of real property owned by the Domestic Borrower or any Subsidiary
located within the United States with a book value equal to or greater than
$5,000,000; all Material Real Property as of the Closing Date is identified on
Schedule 5.08(c).

“Maturity Date” means (a) with respect to the 2015 Incremental Term Facility and
the Revolving Credit Facility, January 8, 2018, and (b) with respect to any
other Incremental Term Facility, the maturity date set forth in the applicable
Incremental Term Assumption Agreement for such Incremental Term Facility;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

 

28



--------------------------------------------------------------------------------

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Domestic Borrower.

“Merger Sub” means PSI Merger Sub, Inc., a California corporation and
wholly-owned Domestic Subsidiary of the Domestic Borrower.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

“Mortgage” means each deeds of trust, trust deed, deed to secure debt, mortgage,
leasehold mortgage and leasehold deed of trust, each in form and substance
reasonably acceptable to the Administrative Agent and covering the properties
identified to be mortgaged on Schedules 5.08(c) and 5.08(d), together with the
Assignments of Leases and Rents referred to therein and each other mortgage
delivered pursuant to Section 6.12, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

“Mortgaged Property” means any owned property of a Loan Party listed on
Schedules 5.08(c) or 5.08(d) and any other owned real property of a Loan Party
that is or will become encumbered by a Mortgage in favor of the Administrative
Agent in accordance with the terms of this Agreement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition or
Involuntary Disposition, or any Extraordinary Receipt, in each case net of
(a) direct costs incurred in connection therewith (including, without
limitation, legal, accounting and investment banking fees and sales
commissions), (b) taxes paid or payable as a result thereof and any withholding
taxes paid or payable in connection therewith or as a result of any intercompany
transfer of such cash or Cash Equivalents, and (c) the amount necessary to
retire any Indebtedness secured by a Permitted Lien; it being understood that
“Net Cash Proceeds” shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by any Loan Party or any Subsidiary in any Disposition or
Involuntary Disposition.

 

29



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-Public Lender” means (i) until the publication of an interpretation of
“public” as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes existing rights and/or obligations vis-à-vis the Foreign
Borrower, the value of which is at least €100,000 (or its equivalent in another
currency), (y) provides repayable funds for an initial amount of at least
€100,000 (or its equivalent in another currency) or (z) otherwise qualifies as
not forming part of the public; and (ii) as soon as the interpretation of the
term “public” as referred to in the CRR has been published by the relevant
authority/ies: an entity which is not considered to form part of the public on
the basis of such interpretation.

“Note” means an Incremental Term Note or a Revolving Credit Note, as the context
may require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit G or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that Obligations of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(c) with respect to

 

30



--------------------------------------------------------------------------------

a besloten vennootschap met beperkte aansprakelijkheid, the deed of
incorporation and the articles of association and (d) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans on any
date, the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Revolving Credit Loans, occurring on such date; (b) with respect to
Incremental Term Loans and Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Incremental Term Loans and Swing Line Loans, as the
case may be, occurring on such date; and (c) with respect to any L/C Obligations
on any date, the Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the L/C Issuer, as the case may be, in accordance with banking industry rules
on interbank compensation.

“Participant” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

31



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Domestic
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.

“Pericom” means Pericom Semiconductor Corporation, a California corporation.

“Pericom Acquisition” means the acquisition by the Domestic Borrower of all of
the stock of Pericom from the existing shareholders of Pericom for not more than
$475,000,000 in cash and stock (plus or minus working capital adjustments).

“Pericom Acquisition Agreement” means the Agreement and Plan of Merger dated on
or about the Third Amendment Effective Date among the Domestic Borrower, Merger
Sub and Pericom, as amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof.

“Pericom Acquisition Related Documents” means the Pericom Acquisition Agreement
and all other documents related thereto or executed in connection therewith.

“Permitted Liens” has the meaning set forth in Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Domestic
Borrower or any ERISA Affiliate or any such Plan to which the Domestic Borrower
or any ERISA Affiliate is required to contribute on behalf of any of its
employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Collateral Agreement.

“Pledged Equity” has the meaning specified in the Collateral Agreement.

“Public Lender” has the meaning specified in Section 6.02.

 

32



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Incremental Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Incremental Term Lenders” means, as of any date of determination, with
respect to any Incremental Term Facility, Incremental Term Lenders holding more
than 50% of such Incremental Term Facility on such date. The portion of any
Incremental Term Facility held by any Defaulting Lender shall be disregarded in
determining Required Incremental Term Lenders at any time.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition), (b) aggregate unused Revolving
Credit Commitments and (c) aggregate unused 2015 Incremental Term Commitments.
The Total Outstandings of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

33



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments. The unused
Revolving Credit Commitment of, and the portion of the Total Outstandings of any
Defaulting Lender shall be disregarded in determining Required Revolving Lenders
at any time; provided that, the amount of any participation in any Swing Line
Loan and Unreimbursed Amounts that such Defaulting Lender has failed to fund
that have not been reallocated to and funded by another Lender shall be deemed
to be held by the Lender that is the Swing Line Lender or L/C Issuer, as the
case may be, in making such determination.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. In the case of any Loan Party that is organized under the
laws of the Netherlands, a “Responsible Officer” means any management board
members duly authorized to represent such Loan Party or any other authorized
officer of the applicable Loan Party or any other person that is designated in a
notice to the Administrative Agent as an authorized representative of any Loan
Party that is organized under the laws of the Netherlands. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Domestic Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Domestic Borrower’s stockholders,
partners or members (or the equivalent Person thereof).

“Revaluation Date” means, (a) with respect to any Revolving Credit Loan, each of
the following: (i) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance, amendment
and/or

 

34



--------------------------------------------------------------------------------

extension of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iii) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The Revolving
Credit Commitment of all Revolving Credit Lenders on the Third Amendment
Effective Date shall be $400,000,000.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, (a) so long as any Revolving
Credit Commitment is in effect, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have
terminated or expired, any Lender that has a Revolving Credit Loan or a
participation in L/C Obligations or Swing Line Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by a Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.17(d).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

35



--------------------------------------------------------------------------------

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including Applicable Designees), the L/C Issuer, the Hedge Banks, the Cash
Management Banks, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.10).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as the case may be, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

36



--------------------------------------------------------------------------------

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power and/or the
power for the election of the majority of the directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled (pursuant to an agreement or
otherwise), directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Domestic Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

37



--------------------------------------------------------------------------------

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Third Amendment” means that certain Amendment No. 3 to Credit Agreement,
Incremental Term Assumption Agreement, Limited Waiver and Consent, dated as of
September 2, 2015, executed by the Borrowers, the Guarantors, the Administrative
Agent and the Lenders.

“Third Amendment Effective Date” means the first date all the conditions
precedent in Section 7 of the Third Amendment are satisfied or waived in
accordance with Section 11.01 of the Existing Credit Agreement (as defined in
the Third Amendment).

“Threshold Amount” means $2,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

38



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Collateral” means all the “U.S. Collateral” referred to in the Collateral
Documents.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any

 

39



--------------------------------------------------------------------------------

reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Any and
all references to “Borrower” regardless of whether preceded by the term a, any,
each of, all, and/or, or any other similar term shall be deemed to refer, as the
context requires, to each and every (and/or any one or all) parties constituting
a Borrower, individually and/or in the aggregate.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) English language words used in this Agreement to describe Netherlands law
concepts intend to describe such concepts only and the consequences of the use
of those words in English law or any other foreign law are to be disregarded.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

40



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Revolving Credit Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Credit Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in
an Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.06 Additional Alternative Currencies.

(a) The Domestic Borrower may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;”provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
each Lender with a Commitment under which such currency is requested to be made
available; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request

 

41



--------------------------------------------------------------------------------

pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Appropriate Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the L/C Issuer thereof. Each
Appropriate Lender (in the case of any such request pertaining to Eurocurrency
Rate Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Appropriate
Lenders consent to making Eurocurrency Rate Loans in such requested currency,
the Administrative Agent shall so notify the Domestic Borrower and such currency
shall thereupon be deemed for all purposes to be an Alternative Currency
hereunder for purposes of any Revolving Credit Borrowings of Eurocurrency Rate
Loans; and if the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Domestic Borrower and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
any Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Domestic Borrower.

1.07 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Revolving Credit Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Revolving Credit
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

42



--------------------------------------------------------------------------------

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to U.S. Eastern time (daylight or standard, as
applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Borrowings.

(a) 2015 Incremental Term Borrowing. Subject to the terms and conditions set
forth herein, including, without limitation, satisfaction of each of the 2015
Incremental Term Conditions and each condition set forth in Section 4.02, each
2015 Incremental Term Lender severally agrees to make a single loan to the
Domestic Borrower, in Dollars, in a single draw during the 2015 Incremental Term
Availability Period (the date of such draw, the “2015 Incremental Term Draw
Date”) in an amount equal to such 2015 Incremental Term Lender’s Applicable
Percentage of the 2015 Incremental Term Facility. Any 2015 Incremental Term
Commitments not used at the time of the 2015 Incremental Term Borrowing on the
2015 Incremental Term Draw Date shall be automatically cancelled. The 2015
Incremental Term Borrowing shall consist of 2015 Incremental Term Loans made
simultaneously by the 2015 Incremental Term Lenders in accordance with their
respective Applicable Percentage of the 2015 Incremental Term Facility. 2015
Incremental Term Borrowings repaid or prepaid may not be reborrowed. 2015
Incremental Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein; provided, however, any 2015 Incremental Term Borrowing
made on the 2015 Incremental Term Draw Date shall be made as Base Rate Loans.

(b) Revolving Credit Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrowers in Dollars or in an
Alternative Currency from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that after giving effect to any Revolving Credit Borrowing, (i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(ii) the Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Lender’s Revolving Credit Commitment, and (iii) the aggregate
Outstanding Amount of all Revolving Credit Loans denominated in Alternative
Currencies plus the aggregate Outstanding Amount of all L/C Obligations
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

 

43



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Incremental Term Loans or Revolving
Credit Loans from one Type to the other, and each continuation of Eurocurrency
Rate Loans shall be made upon the Domestic Borrower’s irrevocable notice to the
Administrative Agent, which may be given by (A) telephone or (B) a Committed
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Administrative Agent of a Committed Loan Notice. Each such
Committed Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans, (ii) on the requested
date of any Borrowing of Base Rate Loans, and (iii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
an Alternative Currency. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, in connection with any conversion
or continuation of an Incremental Term Loan, if less, the entire principal
thereof then outstanding). Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, in
connection with any conversion or continuation of an Incremental Term Loan, if
less, the entire principal thereof then outstanding). Each Borrowing by the
Foreign Borrower and each Letter of Credit issued for the account of the Foreign
Borrower, shall be provided by a Lender that is a Non-Public Lender. Each
Committed Loan Notice and each telephonic notice shall specify (i) the name of
the applicable Borrower, (ii) the applicable Facility and whether such Borrower
is requesting a Borrowing, a conversion of Loans from one Type to the other, or
a continuation of Loans, as the case may be, under such Facility, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, and (vi) the currency of the Loans to be
borrowed, converted or continued. If the Domestic Borrower fails to specify a
currency in a Committed Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars. If the Domestic Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Domestic Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of
Revolving Credit Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. No Revolving Credit Loan may be converted into or
continued as a Revolving Credit Loan denominated in a different currency, but
instead must be repaid in the original currency of such Revolving Credit Loan
and reborrowed in the other currency. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Domestic
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurocurrency Rate Loan.

 

44



--------------------------------------------------------------------------------

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Incremental Term Loan or Revolving Credit
Loans, whether such Loan is to be denominated in Dollars or an Alternative
Currency, and if no timely notice of a conversion or continuation is provided by
the Domestic Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans or continuation of Loan
denominated in a currency other than Dollars, in each case as described in the
preceding subsection. In the case of a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m. in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Domestic Borrower; provided that if, on the date the
Committed Loan Notice with respect to a Revolving Credit Borrowing is given by
the Domestic Borrower, there are L/C Borrowings outstanding with respect to the
applicable Borrower, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to such Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or an Alternative Currency) without the consent of the Required Lenders,
and the Required Lenders may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be redenominated
into Dollars in the amount of the Dollar Equivalent thereof, on the last day of
the then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Domestic Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Domestic
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Incremental Term Borrowings, all conversions of
Incremental Term Loans from one Type to the other, and all continuations of
Incremental Term Loans as the same Type, there shall not be more than 5 Interest
Periods in effect in respect of the Incremental Term Facility. After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than 5 Interest Periods in
effect in respect of the Revolving Credit Facility.

 

45



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in an Alternative Currency
applicable to the L/C Issuer for the account of any Borrower or Loan Party, and
to amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrowers or any Loan Party and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (x) the Revolving
Credit Exposure of any Revolving Credit Lender shall not exceed such Lender’s
Commitment, (y) the aggregate Outstanding Amount of all Revolving Credit Loans
denominated in Alternative Currencies plus the aggregate Outstanding Amount of
all L/C Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by a
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) the expiry date of the requested Letter of Credit would occur more than
twelve months after the date of issuance or last extension, unless the Required
Revolving Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

 

46



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) except as agreed by the Administrative Agent and the L/C Issuer, the Letter
of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

(E) the L/C issuer does not as of the issuance date of such requested Letter of
Credit issue letters of credit in the requested currency;

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Domestic Borrower or such Revolving Credit Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion;

(G) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(H) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

 

47



--------------------------------------------------------------------------------

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two Business Days prior to the proposed issuance date or date of
amendment, as the case may be, of any Letter of Credit denominated in Dollars,
and not later than 12:00 noon at least ten Business Days prior to the proposed
issuance date or date of amendment, as the case may be, of any Letter of Credit
denominated in an Alternative Currency (or in each case such later date and time
as the Administrative Agent and the L/C Issuer may agree in a particular
instance in their sole discretion). In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof and the absence of specification of currency shall
be deemed a request for a Letter of Credit denominated in Dollars; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require. Additionally, the applicable Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

 

48



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower (or the
applicable Loan Party) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall promptly notify the
applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the applicable Borrower shall have notified the L/C
Issuer promptly following receipt of the notice of drawing that the applicable
Borrower will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the applicable Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the applicable Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
applicable Borrower, whether on or after the Honor Date, shall not be adequate
on the date of that payment to purchase in accordance with normal banking
procedures a sum denominated in the Alternative Currency equal to the drawing,
such Borrower agrees, as a separate and independent

 

49



--------------------------------------------------------------------------------

obligation, to indemnify the L/C Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing. If the applicable Borrower fails to so reimburse the L/C Issuer
by such time, the Administrative Agent shall promptly notify each Revolving
Credit Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage thereof. In such event, the applicable Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar denominated payments in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Domestic
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

 

50



--------------------------------------------------------------------------------

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, any Borrower, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the applicable
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the applicable Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the

 

51



--------------------------------------------------------------------------------

date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the applicable Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the applicable Borrower or any
waiver by the L/C Issuer which does not in fact materially prejudice the
applicable Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally; or

 

52



--------------------------------------------------------------------------------

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Domestic Borrower or
any Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the applicable Borrower will immediately notify the L/C Issuer.
The applicable Borrower shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the applicable Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Borrower may have a claim against the
L/C Issuer, and the L/C Issuer may be liable to the applicable Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the applicable Borrower which the applicable
Borrower proves, as determined by a final nonappealable judgment of a court of
competent jurisdiction, were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

53



--------------------------------------------------------------------------------

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the applicable Borrower when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to any Borrower for, and the L/C Issuer’s rights and remedies against the
applicable Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(h) Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance, subject to Section 2.16, with its Applicable Revolving Credit
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The applicable Borrower shall pay directly to the L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit, at the rate specified in the Fee Letter, computed on the Dollar
Equivalent of the amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the applicable Borrower and the L/C Issuer, computed on the Dollar
Equivalent of the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the Fee Letter, computed on the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the applicable
Borrower shall pay directly to the L/C

 

54



--------------------------------------------------------------------------------

Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit. Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the applicable
Borrower, and that the applicable Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrowers from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that (x) after
giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Lender’s Revolving Credit Commitment, (y) the applicable Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and (z) the Swing Line Lender shall not be under any obligation
to make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by: (A) telephone or (B) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such Swing Line Loan Notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00

 

55



--------------------------------------------------------------------------------

p.m. on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $100,000, and (ii) the requested borrowing
date (which shall be a Business Day). Promptly after receipt by the Swing Line
Lender of any Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Borrower at its office
by crediting the account of the applicable Borrower on the books of the Swing
Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the applicable Borrower (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Loan in an amount equal to such Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the applicable
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Applicable Revolving Credit Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan) for
the account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

56



--------------------------------------------------------------------------------

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
applicable Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the applicable Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

57



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The applicable Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

2.05 Prepayments.

(a) Optional.

(i) Each Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Incremental Term Loans and Revolving
Credit Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Administrative Agent, (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) on the date of prepayment of Base Rate Loans, and
(C) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in an Alternative Currency; (ii) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof; or, in each case, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment, the Type(s) of Loans to be prepaid, the currency in which such
Loan(s) to be prepaid is(are) denominated and, if Eurocurrency Rate Loans are to
be prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by a Borrower, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Incremental Term Loans pursuant to this Section 2.05(a) shall be
applied (x) ratably to the Incremental Term Facility and (y) to the principal
repayment installments thereof on a pro-rata basis. Subject to Section 2.16,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.

 

58



--------------------------------------------------------------------------------

(ii) The applicable Borrower may, upon notice to the Swing Line Lender pursuant
to delivery to the Swing Line Lender of a Notice of Loan Prepayment (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that, unless otherwise agreed by the Swing Line Lender, (A) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by a Borrower, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of principal shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

(b) Mandatory.

(i) Dispositions and Involuntary Dispositions. The Borrowers (as to the Foreign
Borrower, limited to prepayment of Foreign Obligations, and limited to Net Cash
Proceeds received by the Foreign Borrower or any of its Subsidiaries from any
Disposition referred to below) shall prepay the Loans and/or Cash Collateralize
the L/C Obligations as hereinafter provided in an aggregate amount equal to 100%
of the Net Cash Proceeds received by any Loan Party or any Subsidiary from all
Dispositions (other than Dispositions permitted pursuant to Section 7.05(b),
(c), (d) and (e)) and Involuntary Dispositions, as to each receipt of any Net
Cash Proceeds, within five (5) Business Days of the later of the date of the
related Disposition and the date of such receipt; provided, however, that so
long as no Default shall have occurred and be continuing, such Net Cash Proceeds
shall not be required to be so applied (A) until the aggregate amount of the Net
Cash Proceeds derived from any such Disposition or Involuntary Disposition in
any fiscal year of the Domestic Borrower is equal to or greater than $1,000,000
and (B) at the election of the Domestic Borrower (as notified by the Domestic
Borrower to the Administrative Agent on or prior to the date of such Disposition
or Involuntary Disposition) to the extent such Loan Party or such Subsidiary
reinvests all or any portion of such Net Cash Proceeds in like assets (but
specifically excluding current assets as classified by GAAP) within one hundred
eighty (180) days after the receipt of such Net Cash Proceeds; provided that if
such Net Cash Proceeds shall have not been so reinvested they shall be
immediately applied to prepay the Loans and/or Cash Collateralize the L/C
Obligations.

(ii) Extraordinary Receipts. Immediately upon receipt by any Loan Party or any
Subsidiary of any Extraordinary Receipt received by or paid to or for the
account of any Loan Party or any of its Subsidiaries, and not otherwise included
in clause (ii), (iii) or (iv) of this Section, the Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereinafter provided in
an aggregate principal amount equal to 100% of all Net Cash Proceeds received
therefrom.

(iii) Application of Payments. Each prepayment of Loans pursuant to the
foregoing provisions of Section 2.05(b)(i)-(ii) shall be applied, first, to the
principal repayment installments of the Incremental Term Loans on a pro-rata
basis for all such principal repayment installments but specifically excluding
the final principal installment on the Maturity Date and, second, to the
Revolving Credit Facility in the manner set forth

 

59



--------------------------------------------------------------------------------

in clause (v) of Section 2.05(b) (without reduction of any Revolving Credit
Commitment hereunder). Subject to Section 2.16, such prepayments shall be paid
to the Lenders in accordance with their respective Applicable Percentages in
respect of the relevant Facilities.

(iv) Revolving Credit Outstandings. If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility then in effect,
the applicable Borrower shall immediately upon notice from the Administrative
Agent prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess.

(v) Application of Other Payments. Except as otherwise provided in Section 2.16,
prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied to the outstanding Revolving Credit
Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from a Borrower or any other Loan Party or any
Defaulting Lender that has provided Cash Collateral) to reimburse the L/C Issuer
or the Revolving Credit Lenders, as applicable.

(vi) Alternative Currencies. If the Administrative Agent notifies the Borrowers
at any time that the Outstanding Amount of all Loans and L/C Obligations
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

2.06 Termination or Reduction of Commitments. (a) Optional. The Domestic
Borrower may, upon notice to the Administrative Agent, terminate the 2015
Incremental Term Commitment (prior to any Borrowing thereunder), the Revolving
Credit Facility, the Letter of Credit Sublimit, the Swing Line Sublimit or the
Alternative Currency Sublimit, or from time to time permanently reduce the
Revolving Credit Facility, the Letter of Credit Sublimit, the Swing Line
Sublimit or the Alternative Currency Sublimit; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Domestic Borrower shall
not terminate or reduce (A) the Revolving Credit Facility if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Credit Outstandings would exceed the Revolving Credit Facility, (B) the Letter
of Credit Sublimit if, after giving

 

60



--------------------------------------------------------------------------------

effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit or (D) the Alternative Currency Sublimit if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Revolving Loans denominated in an Alternative Currency
would exceed the Alternative Currency Sublimit.

(b) Mandatory. The aggregate 2015 Incremental Term Commitments shall be
automatically and permanently reduced to zero on the earlier of (ii) the date of
the 2015 Incremental Term Borrowing and (ii) the expiration of the 2015
Incremental Term Availability Period.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit, the Alternative Currency
Sublimit or the Revolving Credit Facility under this Section 2.06. Upon any
reduction of the Revolving Credit Facility, the Revolving Credit Commitment of
each Revolving Credit Lender shall be reduced by such Lender’s Applicable
Revolving Credit Percentage of such reduction amount. All fees in respect of the
Revolving Credit Facility accrued until the effective date of any termination of
the Revolving Credit Facility shall be paid on the effective date of such
termination.

2.07 Repayment of Loans.

(a) 2015 Incremental Term Loans. The Domestic Borrower shall repay to the 2015
Incremental Term Lenders the aggregate principal amount of all 2015 Incremental
Term Loans outstanding on the following dates in the respective amounts set
forth opposite such dates (which amounts shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05), unless accelerated sooner pursuant to Section 8.02;

 

Payment Dates

   Principal Repayment
Installments  

December 31, 2015

   $ 2,500,000   

March 31, 2016

   $ 2,500,000   

June 30, 2016

   $ 2,500,000   

September 30, 2016

   $ 2,500,000   

December 31, 2016

   $ 2,500,000   

March 31, 2017

   $ 2,500,000   

June 30, 2017

   $ 2,500,000   

September 30, 2017

   $ 2,500,000   

December 31, 2017

   $ 2,500,000   

 

61



--------------------------------------------------------------------------------

provided, however, that (i) the final principal repayment installment of the
2015 Incremental Term Loans shall be repaid on the Maturity Date for the 2015
Incremental Term Facility and in any event shall be in an amount equal to the
aggregate principal amount of all 2015 Incremental Term Loans outstanding on
such date and (ii) (A) if any principal repayment installment to be made by the
Domestic Borrower (other than principal repayment installments on Eurocurrency
Rate Loans) shall come due on a day other than a Business Day, such principal
repayment installment shall be due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be and (B) if any principal repayment installment to be made by the Borrower
on a Eurocurrency Rate Loan shall come due on a day other than a Business Day,
such principal repayment installment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event such
principal repayment installment shall be due on the immediately preceding
Business Day.

(b) Revolving Credit Loans. Each Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. Each Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Facility.

(d) Incremental Term Loans. Each Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Incremental Term Lenders the
aggregate principal amount of each Incremental Term Loan outstanding on the
dates in the respective amounts set forth in the applicable Incremental Term
Assumption Agreement, with a final principal payment of all outstanding amounts
on the applicable Maturity Date for such Incremental Term Loan.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

62



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Domestic Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee in Dollars equal to the
Applicable Rate times the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans
and (ii) the Outstanding Amount of L/C Obligations subject to adjustment as
provided in Section 2.16. For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted toward or considered usage of the
Revolving Credit Commitments for purposes of determining the commitment fee. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Revolving Credit Facility. The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b) 2015 Incremental Term Commitment Fee. Until the termination or expiration of
the 2015 Incremental Term Availability Period, the Domestic Borrower shall pay
to the Administrative Agent for the account of each 2015 Incremental Term Lender
in accordance with its Applicable Percentage of the 2015 Incremental Term
Facility, a commitment fee in Dollars equal to the Applicable Rate times the
aggregate amount of 2015 Incremental Term Commitments. The commitment fee shall
accrue beginning with the 61st day following the

 

63



--------------------------------------------------------------------------------

beginning of the 2015 Incremental Term Availability Period, including at any
time during which one or more of the conditions in Article IV or the definition
of “2015 Incremental Term Conditions” is not met, and shall be due and payable
monthly in arrears on the last Business Day of each month during the 2015
Incremental Term Availability Period, commencing with November 2015, and on the
last day of the 2015 Incremental Term Availability Period. The commitment fee
shall be calculated monthly in arrears, and if there is any change in the
Applicable Rate during any month the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such month
that such Applicable Rate was in effect.

(c) Other Fees. (i) The Domestic Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Domestic Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Revolving Credit Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Domestic Borrower or for any other reason, the Domestic
Borrower or the Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by the Domestic Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, each Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. Each Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.

 

64



--------------------------------------------------------------------------------

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will

 

65



--------------------------------------------------------------------------------

promptly distribute to each Lender its Applicable Percentage in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to Section 2.07(a)
and as otherwise specifically provided for in this Agreement, if any payment to
be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans or in the case of Alternative Currencies in accordance with such market
practice, in each case, as applicable. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to such Borrower the amount of
such interest paid by such Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

 

66



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to any Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it, resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

67



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Applicable Designees. Each of the Administrative Agent, the L/C Issuer, the
Swing Line Lender and each Lender at its option may make any Credit Extension or
otherwise perform its obligations hereunder through any Applicable Designee;
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay any Credit Extension in accordance with the terms of this
Agreement. Any Applicable Designee shall be considered a Lender; provided that
in the case of an Affiliate or branch of a Lender, all provisions applicable to
a Lender shall apply to such Affiliate or branch of such Lender to the same
extent as such Lender; provided that for the purposes only of voting in
connection with any Loan Document, any participation by any Applicable Designee
in any outstanding Credit Extension shall be deemed a participation of such
Lender.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, each Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
attributable to Letters of Credit issued at the request of such Borrower
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided by it as collateral pursuant hereto, and in
all proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, each Borrower will, promptly upon demand by the

 

68



--------------------------------------------------------------------------------

Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency with respect to
Letters of Credit issued for such Borrower’s account. All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in one or more Controlled Accounts at Bank of America. The Borrowers
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Credit Lender that is a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Credit Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))) or
(ii) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided, however, (x) any such release shall be
without prejudice to, and any disbursement or other transfer of Cash Collateral
shall be and remain subject to, any other Lien conferred under the Loan
Documents and the other applicable provisions of the Loan Documents, and (y) the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting

 

69



--------------------------------------------------------------------------------

Exposure with respect to such Defaulting Lender in accordance with Section 2.15;
fourth, as the applicable Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the applicable Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the applicable Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Sections 2.09(a) or 2.09(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

 

70



--------------------------------------------------------------------------------

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the L/C Issuer’s or
Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Revolving Credit Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Domestic Borrower shall have otherwise
notified the Administrative Agent at such time, the Domestic Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Domestic Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Domestic Borrower, the Administrative Agent,
the Swing Line Lender and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.16(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the applicable Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

71



--------------------------------------------------------------------------------

2.17 Increase in Revolving Credit Facility. (a) Request for Increase. Provided
there exists no Default, upon notice to the Administrative Agent (which shall
promptly notify the Revolving Credit Lenders and other Eligible Assignees
selected by the Domestic Borrower with the approval of the Administrative Agent,
the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld) (any such Eligible Assignees, “Potential Revolving Credit
Lenders”)), the Borrowers may from time to time, request an increase in the
Revolving Credit Facility (subject to item (iii) in the below proviso) by an
aggregate amount of increases in the Revolving Credit Facility (for all such
requests, but excluding all portions of such increase requests that are
allocated as Incremental Term Loans pursuant to item (iii) of the proviso in
this Section 2.17(a)) not greater than (x) $200,000,000 less (y) the amount of
all Incremental Term Loans made pursuant to Section 2.18 (whether pursuant to a
direct Borrower request under such Section or the operation of item (iii) in the
following proviso, but excluding the aggregate amount of the 2015 Incremental
Term Loans); provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, (ii) the Borrowers may make a maximum of five
such requests (inclusive of any direct requests made for Incremental Term Loans
pursuant to Section 2.18), and (iii) no more than 50% of the aggregate amount
requested pursuant to this Section 2.17(a) by the applicable Borrower may be an
increase to the Revolving Credit Facility and the remaining portion of such
requested increase under this Section 2.17 shall be deemed a request for an
Incremental Term Loan in such amount under, and in accordance with, the terms of
Section 2.18. At the time of sending such notice, the applicable Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Revolving Credit Lender or Potential Revolving Credit Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Revolving Credit Lenders and
Potential Revolving Credit Lenders).

(b) Lender Elections to Increase. Each Revolving Credit Lender or Potential
Revolving Credit Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Credit Commitment or
provide a new Revolving Credit Commitment, as applicable, and, if so, the amount
thereof. Any Revolving Credit Lender or Potential Revolving Credit Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Credit Commitment or to provide a new Revolving Credit Commitment,
as applicable.

(c) Notification by Administrative Agent; Additional Revolving Credit Lenders.
The Administrative Agent shall notify the applicable Borrower and each Revolving
Credit Lender of the Revolving Credit Lenders’ and Potential Revolving Credit
Lenders’ responses to each request made hereunder. Each Potential Revolving
Credit Lender that elects to participate in such requested increase (a “New
Revolving Credit Lender”) shall become a Revolving Credit Lender hereunder
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
applicable Borrower shall determine the effective date (the “Revolving Credit
Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify the applicable Borrower and the
Revolving Credit Lenders and New Revolving Credit Lenders of the final
allocation of such increase and the Revolving Credit Increase Effective Date.
Upon the effectiveness of any such increase, this Agreement shall be amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the increased Revolving Credit Facility. Any such amendment may be
memorialized in writing by the Administrative Agent with the Borrowers’ consent
and furnished to the other parties hereto.

 

72



--------------------------------------------------------------------------------

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Domestic Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) certifying
that, before and after giving effect to such increase, (A) no Default or Event
of Default exists, (B) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects (or,
with respect to representations and warranties modified by materiality
standards, in all respects) on and as of the Revolving Credit Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.17, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, (C) on a pro
forma basis after giving effect to the incurrence of any Revolving Credit Loans
made on the Revolving Credit Increase Effective Date or the incurrence of any
Incremental Term Loans made on the Incremental Term Loan Date, the Borrowers and
their respective Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Section 7.11, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b), (D) no less than 50%
of the aggregate amount of the increase requested pursuant to Section 2.17(a)
shall have been fully subscribed for as an Incremental Term Loan by existing or
new Incremental Term Lenders, and (E) the Administrative Agent shall have
received legal opinions relating to such increase and other closing certificates
and documentation as may be reasonably requested and consistent with those
delivered on the Closing Date under Section 4.01. The Borrowers shall prepay any
Revolving Credit Loans outstanding on the Revolving Credit Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Revolving Credit Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

(g) Pari Passu. All increases to the Revolving Credit Commitment shall be
guaranteed and secured on a pari passu basis with the existing Revolving Credit
Facility and any existing Incremental Term Facility.

2.18 Incremental Term Loans. (a) Provided there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders and other Eligible Assignees selected by the Domestic Borrower with
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) (any such Eligible Assignees, “Potential Incremental Term
Lenders”)), the Borrowers may from time to time, request Incremental Term
Commitments in Dollars in an aggregate amount (for all such requests

 

73



--------------------------------------------------------------------------------

including all portions of such increase requests that are allocated as
Incremental Term Loans pursuant to item (iii) of the proviso in Section 2.17(a))
not greater than (x) $200,000,000 less (y) the aggregate amount of increases in
the Revolving Credit Facility made pursuant to Section 2.17; but excluding the
aggregate amount of the increase of the Revolving Credit Facility affected on
the Third Amendment Effective Date, provided that (A) any such request for
Incremental Term Commitments shall be in a minimum amount of $25,000,000, and
(B) the Borrowers may make a maximum of five such direct requests (inclusive of
any requests made pursuant to Section 2.17). At the time of sending such notice,
the applicable Borrower (in consultation with the Administrative Agent) shall
specify (x) the time period within which each Lender or Potential Incremental
Term Lender is requested to respond (which shall in no event be less than
fifteen Business Days from the date of delivery of such notice to the Lenders
and Potential Incremental Term Lenders), (y) the pricing and the amortization
terms with respect to such Incremental Term Commitments and (z) the applicable
Incremental Term Loan Date.

(b) Lender Elections; Additional Lenders. Each Lender and Potential Incremental
Term Lender shall notify the Administrative Agent within such time period of its
Incremental Term Commitment, if any. Any Lender or Potential Incremental Term
Lender not responding within such time period shall be deemed to have declined
to provide an Incremental Term Commitment. The Administrative Agent shall notify
the applicable Borrower of the Lenders’ and Potential Incremental Term Lenders’
responses to each request made hereunder.

(c) Incremental Term Assumption Agreement. The Borrowers and each Incremental
Term Lender shall execute and deliver to the Administrative Agent an Incremental
Term Assumption Agreement and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Incremental Term Commitment of
such Incremental Term Lender. Each Incremental Term Assumption Agreement shall
specify the terms of the Incremental Term Loans to be made thereunder; provided
that the final maturity date of any Incremental Term Loans shall be no earlier
than the later of the Maturity Date in respect of the Revolving Credit Facility
and the latest maturity date for any Incremental Term Loans then outstanding.
The Administrative Agent shall promptly notify each Lender and each Potential
Incremental Term Lender that has elected to provide an Incremental Term
Commitment as to the effectiveness of each Incremental Term Assumption
Agreement. Upon the effectiveness of any Incremental Term Assumption Agreement,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Commitments evidenced
thereby. Any such amendment may be memorialized in writing by the Administrative
Agent with the Borrowers’ consent and furnished to the other parties hereto.

(d) Conditions to Effectiveness of Incremental Term Loan. As a condition
precedent to any Incremental Term Commitment becoming effective under this
Section 2.18, the Domestic Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Incremental Term Loan Date (in
sufficient copies for each Lender requesting the same) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such Incremental Term Loan, and
(y) certifying that, before and after giving effect to such increase, (A) no
Default or Event of Default Exists, (B) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (or, with respect to representations and warranties modified
by materiality standards, in all respects) on and as of the Incremental Term
Loan Date, except to the extent that such representations and warranties
specifically refer to an

 

74



--------------------------------------------------------------------------------

earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.18, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, (C) on a pro forma basis after giving effect
to the incurrence of any Incremental Term Loans made on the Incremental Term
Loan Date or the incurrence of any Revolving Credit Loans made on the Revolving
Credit Increase Effective Date, the Borrowers and their respective Subsidiaries
shall be in pro forma compliance with all of the covenants set forth in
Section 7.11, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) and (D) the Administrative Agent shall have
received legal opinions relating to such Incremental Term Loans and other
closing certificates and documentation as required by the relevant Incremental
Assumption Agreement and consistent with those delivered on the Closing Date
under Section 4.01.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

(f) Pari Passu. All Incremental Term Loans shall be guaranteed and secured on a
pari passu basis with the existing Revolving Credit Facility and any existing
Incremental Term Facility.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

75



--------------------------------------------------------------------------------

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, each Loan Party shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Loan Party by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each Loan Party shall, and does hereby,
jointly and severally indemnify the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of such Loan Party to do so), (y) the
Administrative Agent and each Loan Party, as applicable, against any Taxes
attributable to such Lender’s failure to comply

 

76



--------------------------------------------------------------------------------

with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and each Loan Party, as
applicable, against any Excluded Taxes attributable to such Lender or the L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or
any Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Domestic Borrower and the Administrative Agent, at the time or times reasonably
requested by the Domestic Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Domestic
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Domestic Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Domestic Borrower or the Administrative Agent as
will enable Domestic Borrower or the Administrative Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

 

77



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Domestic Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Domestic Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Domestic Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Domestic Borrower or the
Administrative Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

 

78



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Domestic Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Domestic Borrower or the
Administrative Agent), executed copies (or originals, as required) of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Domestic Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Domestic Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Domestic Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Domestic Borrower
or the Administrative Agent as may be necessary for the Domestic Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Domestic Borrower and the Administrative Agent in writing of
its legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no

 

79



--------------------------------------------------------------------------------

event will the applicable Recipient be required to pay any amount to any Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality and Applicable Designees.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Domestic Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Domestic
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 

80



--------------------------------------------------------------------------------

(b) If, in any applicable jurisdiction, the Administrative Agent, the L/C Issuer
or any Lender or any Applicable Designee (the “Determining Party”) determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for the Administrative Agent, the L/C Issuer or
any Lender or its Applicable Designee to (i) perform any of its obligations
hereunder or under any other Loan Document, (ii) fund or maintain its
participation in any Loan or (iii) issue, make, maintain, fund or charge
interest or fees with respect to any Credit Extension to the Foreign Borrower
such Determining Party shall promptly notify the Administrative Agent and, upon
the Administrative Agent notifying the Domestic Borrower of such determination,
and until such notice by such Determining Party is revoked, any obligation of
such Person to issue, make, maintain, fund or charge interest or fees with
respect to any such Credit Extension shall be suspended, and to the extent
required by applicable Law, cancelled. Upon receipt of such notice, the Loan
Parties shall, (A) repay such Determining Party’s participation in the Loans or
other applicable Obligations on the last day of the Interest Period for each
Loan or other Obligation occurring after the Administrative Agent has notified
the Domestic Borrower or, if earlier, the date specified by such Determining
Party in the notice delivered to the Administrative Agent (being no earlier than
the last day of any applicable grace period permitted by applicable Law) and
(B) take all reasonable actions requested by such Determining Party to mitigate
or avoid such illegality. Upon any Determining Party’s making any such
determination, such Determining Party shall take all commercially reasonable
actions to resolve the subject of such determination in a manner that allows the
Loan or Loans, participation, Credit Extension, or other applicable Obligations
to remain outstanding, including by transferring such Loan, participation,
Credit Extension or other applicable Obligations to any office, branch or
Affiliate of the Determining Party that would not be affected by such
determination.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan (whether denominated in
Dollars or an Alternative Currency), or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Domestic Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Domestic Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

81



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any Loan), or to increase the cost to such
Lender or the L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the L/C Issuer, the Domestic
Borrower will pay (or cause the Foreign Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Domestic Borrower will pay (or cause the
Foreign Borrower to pay) to such Lender or the L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c) Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory Costs
attributable to the Obligations, then from time to time the Domestic Borrower
will pay (or cause the Foreign Borrower to pay) to such Lender or the L/C
Issuer, as the case may be, such Mandatory Costs. Such amount shall be expressed
as a percentage rate per annum and shall be payable on the full amount of the
applicable Obligations.

 

82



--------------------------------------------------------------------------------

(d) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a), (b) or (c) of this Section and delivered to the Domestic
Borrower shall be conclusive absent manifest error. The Domestic Borrower shall
pay (or cause the Foreign Borrower to pay) such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(e) Reserves on Eurocurrency Rate Loans. The Domestic Borrower shall pay (or
cause the Foreign Borrower to pay) to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive) and (ii) without duplication of
any cost in clause (i) of this clause (e), as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Domestic Borrower shall have received at least 10 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable 10 days from receipt of such notice.

(f) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Domestic Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Domestic Borrower shall promptly
compensate (or cause the Foreign Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

83



--------------------------------------------------------------------------------

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Domestic Borrower
or the Foreign Borrower;

(c) any failure by any Borrower to make payment of any Loan or of any drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Domestic
Borrower pursuant to Section 11.13;

including any loss of anticipated profits, any foreign exchange losses, and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Domestic Borrower shall also pay (or cause the Foreign Borrower to
pay) any customary administrative fees charged by such Lender in connection with
the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Domestic Borrower such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Domestic Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

 

84



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Domestic Borrower may replace such Lender in accordance
with Section 11.13.

3.07 Survival. All obligations under this Article III shall survive termination
of the Aggregate Commitments, repayment of all other Obligations hereunder, and
resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Domestic Borrower;

(ii) a Note executed by each of the Borrowers in favor of each Lender requesting
a Note;

(iii) the Collateral Documents, duly executed by each Loan Party, to the extent
applicable, together with:

(A) certificates representing the Pledged Equity referred to therein accompanied
by undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank (to the extent available in any non-U.S. jurisdiction)
and the Administrative Agent shall have received satisfactory evidence that the
Liens in favor of the Administrative Agent on the equity interests of the
Foreign Loan Parties required to be pledged have been validly created, are
enforceable and have been perfected under the laws of each applicable
jurisdiction,

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable (or the foreign equivalent thereof) in order to perfect
the Liens created under the Collateral Documents, covering the Collateral
described in the Collateral Documents as well as UCC, Lien and Intellectual
Property, charge, and other searches (to the extent available in any non-U.S.
jurisdiction) and other evidence satisfactory to the Administrative Agent that
such Liens are the only Liens upon the Collateral, except Liens permitted
hereunder,

 

85



--------------------------------------------------------------------------------

(C) completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Collateral Documents that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created thereby,

(E) the Account Control Agreements and Securities Account Control Agreements (if
any) in each case as referred to in the Collateral Agreement and duly executed
by the appropriate parties,

(F) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the
Collateral Documents has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements);

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vi) a favorable opinion of Sheppard, Mullin, Richter & Hampton, LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;

(vii) a favorable opinion of NautaDutilh New York P.C., local counsel to the
Loan Parties in the Netherlands, addressed to the Administrative Agent and each
Lender, as to matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

(viii) a favorable opinion of Allen & Overy LLP, local counsel to the Loan
Parties in the United Kingdom, addressed to the Administrative Agent and each
Lender, as to matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

 

86



--------------------------------------------------------------------------------

(ix) a certificate of a Responsible Officer of the Domestic Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against each Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(x) a certificate signed by a Responsible Officer of the Domestic Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(xi) no action, suit, investigation, litigation or proceeding pending or, to the
knowledge of either Borrower, threatened in any court or before any arbitrator
or governmental instrumentality that in the Administrative Agent’s or Arranger’s
judgment could reasonably be expected to have a Material Adverse Effect;

(xii) annual audited financial statements of the Domestic Borrower and its
Subsidiaries on a consolidated basis for the fiscal years ended 2009, 2010 and
2011;

(xiii) interim financial statements of the Domestic Borrower and its
Subsidiaries on a consolidated basis described in Section 5.05(b);

(xiv) pro forma financial statements for the Domestic Borrower and its
Subsidiaries on a consolidated basis for the fiscal period ending on
September 30, 2012, including forecasts prepared by management of the Domestic
Borrower, of consolidated balance sheets and statements of income or operations
and cash flows of the Domestic Borrower and its Subsidiaries on a quarterly
basis for the first year following the Closing Date and on an annual basis for
each year thereafter during the term of this Agreement;

(xv) certificates attesting to the Solvency of each Borrower and their
respective Subsidiaries before and after giving effect to the financing under
this Agreement and the transactions contemplated hereby, from the chief
financial officer of each Borrower;

(xvi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or lender’s loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitutes Collateral; including, without limitation, for
each parcel of Material Real Property Collateral, (i) standard flood hazard
determination forms and (ii) if any property is located in a special flood
hazard area (A) notices to (and confirmations of receipt by) such Loan Party as
to the existence of a special flood hazard and, if applicable, the
unavailability of flood hazard insurance under the National Flood Insurance
Program and (B) evidence of applicable flood insurance, if available, in each
case in such form, on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent;

 

87



--------------------------------------------------------------------------------

(xvii) the documentation and other information as to each Loan Party as
requested by the Administrative Agent and each Lender in order to comply with
requirements of the PATRIOT Act;

(xviii) evidence that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated and all Liens securing obligations
under the Existing Credit Agreement have been or concurrently with the Closing
Date are being released; and

(xix) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) the Domestic Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Domestic Borrower and the Administrative Agent).

(d) The Lenders shall have completed a due diligence investigation of the
Borrowers, their respective Subsidiaries in scope, and with results,
satisfactory to the Lenders, and shall have been given such access to the
management, records, books of account, contracts and properties of the Borrowers
and their respective Subsidiaries and shall have received such financial,
business and other information regarding each of the foregoing Persons and
businesses as they shall have requested;

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and

 

88



--------------------------------------------------------------------------------

warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and the representations and warranties
contained in Section 5.23 shall only have effect on and following the 2015
Incremental Term Draw Date.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) In the case of a Revolving Credit Loan to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Required Lenders would make it impracticable for such Revolving Credit Loan
to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower and each other Loan Party, represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and consummate
the transactions contemplated hereby, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clauses (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect. The jurisdictions in which each
Loan Party and its Subsidiaries is qualified to do business are listed on
Schedule 5.01.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

89



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained prior to the Closing Date and
(ii) filings to perfect the Liens created by the Collateral Documents.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Domestic Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Domestic Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated and consolidating balance sheets of the Domestic
Borrower and its Subsidiaries dated September 30, 2012, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Domestic Borrower and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments. Schedule 5.05 sets forth all
material indebtedness and other liabilities, direct or contingent, of the
Domestic Borrower and its consolidated Subsidiaries as of the date of such
financial statements, including liabilities for taxes, material commitments and
Indebtedness.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

(d) The consolidated and consolidating forecasted balance sheets, statements of
income and cash flows of the Domestic Borrower and its Subsidiaries delivered
pursuant to Section 4.01 or Section 6.01(c) were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Domestic Borrower’s best estimate of
its future financial condition and performance.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Domestic Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Domestic Borrower or any of
its Subsidiaries or against any of their properties or revenues that (a) purport
to affect or pertain to this Agreement, any other Loan Document or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under, or with respect to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens; Investments. (a) Each Loan Party and each
Subsidiary thereof has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) The property of each Loan Party and each of its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01 and as set forth on
Schedule 5.08(b).

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, record owner, book value thereof, and identifying whether such real
property is Material Real Property and to be mortgaged. Each Loan Party and each
of its Subsidiaries has good, marketable and insurable fee simple title to the
real property owned by such Loan Party or such Subsidiary, free and clear of all
Liens, other than Liens created or permitted by the Loan Documents.

(d) Schedule 5.08(d)(i) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms except to the extent
that failure of such lease to be so enforceable would not, or could not
reasonably be expected to, result in a Material Adverse Effect. Schedule
5.08(d)(ii) sets forth a complete and accurate list of all leases of real
property under which any Loan Party or any Subsidiary of a Loan Party is the
lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms except to the extent
that failure of such lease to be so enforceable would not, or could not
reasonably be expected to, result in a Material Adverse Effect.

 

91



--------------------------------------------------------------------------------

(e) Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.

5.09 Environmental Compliance. (a) The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof each Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Except as otherwise set forth in Schedule 5.09, none of the properties
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
there are no and never have been any underground or above-ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries.

(c) Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

5.10 Insurance. The properties of the Domestic Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Domestic Borrower or its Subsidiaries, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
any Borrower or the applicable Subsidiary operates.

 

92



--------------------------------------------------------------------------------

5.11 Taxes.

(a) The Domestic Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Domestic Borrower or any Subsidiary that would, if made,
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement

(b) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which the Foreign Borrower is organized and
existing either (i) on or by virtue of the execution or delivery of any Loan
Documents or (ii) on any payment to be made by or on account of the Foreign
Borrower pursuant to any Loan Documents

(c) The Foreign Borrower is resident for Tax purposes only in the Netherlands.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Domestic Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Domestic Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan or Multiemployer Plan that could reasonably be expected
to have a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c) (i) No ERISA Event has occurred, and neither the Domestic Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event; (ii) the
Domestic Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Domestic
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Domestic Borrower nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (v) neither the Domestic Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no

 

93



--------------------------------------------------------------------------------

Pension Plan or Multiemployer Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan or Multiemployer Plan.

(d) Schedule 5.12(d) hereto lists, as of the Closing Date, all Pension Plans,
Foreign Pension Plans and Multiemployer Plans and, thereafter, as of each date
on which such Schedule is updated pursuant to Section 6.02(j), any new Pension
Plans, Foreign Pension Plans or Multiemployer Plans for which the Borrower, any
Subsidiary or any ERISA Affiliate could have liability.

(e) Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (i) each Foreign Pension Plan is in compliance and in
good standing (to the extent such concept exists in the relevant jurisdiction)
with all laws, regulations and rules applicable thereto, including all funding
requirements, and the respective requirements of the governing documents for
such Foreign Pension Plan; (ii) with respect to each Foreign Pension Plan
maintained or contributed to by any Loan Party or any Subsidiary thereof,
(A) that is required by applicable law to be funded in a trust or other funding
vehicle, the aggregate of the accumulated benefit obligations under such Foreign
Pension Plan does not exceed to any material extent the current fair market
value of the assets held in the trusts or similar funding vehicles for such
Foreign Pension Plan and (B) that is not required by applicable law to be funded
in a trust or other funding vehicle, reasonable reserves have been established
in accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained; (iii) there are no actions, suits or claims (other than routine
claims for benefits) pending or, to the best knowledge of any Loan Party or any
Subsidiary thereof, threatened against any Loan Party or any Subsidiary thereof
with respect to any Foreign Pension Plan; (iv) all contributions (including,
where applicable, “normal cost”, “special payments” and any other payment in
respect of any funding deficiencies or shortfalls) required to have been made by
any Loan Party or any Subsidiary thereof to any Foreign Pension Plan have been
made within the time required by law or by the terms of such Foreign Pension
Plan; (v) no defined benefit Foreign Pension Plan with respect to which any Loan
Party or any Subsidiary thereof could have any liability has been terminated or
wound-up in whole or in part and no actions or proceedings have been taken or
instituted to terminate or wind-up in whole or in part such a defined benefit
Foreign Pension Plan; and (vi) no circumstances exist or event has occurred that
would reasonably be expected to provide any basis for a Governmental Authority
under applicable law to take steps to cause the termination or wind-up, in whole
or in part, of any Foreign Pension Plan or the institution of proceedings by any
Governmental Authority to terminate or wind-up, in whole or in part, any Foreign
Pension Plan or to have a trustee or a replacement administrator appointed to
administer any Foreign Pension Plan.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, the
Domestic Borrower has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Subsidiary indicated on and in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents. No Loan Party has equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. All of the outstanding Equity

 

94



--------------------------------------------------------------------------------

Interests in the Domestic Borrower have been validly issued, are fully paid and
non-assessable. Set forth on Part (c) of Schedule 5.13 is a complete and
accurate list of all Loan Parties, showing as of the Closing Date (as to each
Loan Party) the jurisdiction of its incorporation, the address of its principal
place of business and its U.S. taxpayer identification number or, in the case of
any non-U.S. Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
incorporation. The copies of the Organization Documents of each Loan Party
provided pursuant to Section 4.01(a)(iv) and (vi) are true and correct copies of
each of the respective documents, each of which is valid and in full force and
effect.

5.14 Margin Regulations; Investment Company Act. (a) Borrowers are not engaged,
nor will they engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Domestic
Borrower only or of the Domestic Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.01 or Section 7.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 8.01(e) will be margin stock.

(b) None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. The Borrowers have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

95



--------------------------------------------------------------------------------

5.17 Intellectual Property; Licenses, Etc. The Domestic Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Domestic Borrower, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Domestic Borrower or any of its Subsidiaries infringes upon
any rights held by any other Person. Except as specifically disclosed in
Schedule 5.17, no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.18 Sanctions Concerns and Anti-Corruption Laws.

(a) Sanctions Concerns. No Loan Party, nor, any Related Party, (i) is currently
the subject of any Sanctions, (ii) is included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority, (iii) is located, organized or residing in any Designated
Jurisdiction, or (iv) is or has been (within the previous five (5) years)
engaged in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan nor Letter of Credit nor the proceeds from any Credit
Extension, has been used, directly or indirectly, to lend, contribute, provide
or has otherwise made available to fund any activity or business in any
Designated Jurisdiction or to fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction or who is the
subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, the Arranger, the Administrative
Agent, the L/C Issuer or the Swing Line Lender) of Sanctions.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar applicable
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

5.19 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Domestic Borrower or any of
its Subsidiaries as of the Closing Date and neither the Domestic Borrower nor
any Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.

5.21 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.

 

96



--------------------------------------------------------------------------------

5.22 Regulation H. No Mortgaged Property is a Flood Hazard Property unless the
Administrative Agent shall have received the following: (a) the applicable Loan
Party’s written acknowledgement of receipt of written notification from the
Administrative Agent (i) as to the fact that such Mortgaged Property is a Flood
Hazard Property, (ii) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (iii) such other flood hazard determination forms, notices and
confirmations thereof as requested by the Administrative Agent and (b) copies of
insurance policies or certificates of insurance of the applicable Loan Party
evidencing flood insurance reasonably satisfactory to the Administrative Agent
and naming the Administrative Agent as loss payee on behalf of the Lenders. All
flood hazard insurance policies required hereunder have been obtained and remain
in full force and effect, and the premiums thereon have been paid in full.

5.23 Pericom Acquisition Agreement. As of the 2015 Incremental Term Draw Date,
the Domestic Borrower has delivered to the Administrative Agent a complete and
correct copy of the Pericom Acquisition Agreement (including all schedules,
exhibits, amendments, supplements, modifications and assignments thereof and, to
the extent requested by the Administrative Agent, all other material documents
delivered pursuant thereto or in connection therewith). As of the 2015
Incremental Term Draw Date, neither the Domestic Borrower nor any direct or
indirect parent or Subsidiary of the Domestic Borrower is in default in the
performance or compliance with any material provisions thereof. The Pericom
Acquisition Agreement is in full force and effect as of the 2015 Incremental
Term Draw Date and has not been terminated, rescinded or withdrawn. As of the
2015 Incremental Term Draw Date, all requisite material approvals by
Governmental Authorities having jurisdiction over each of the parties to the
Pericom Acquisition Agreement, with respect to the transactions contemplated
thereby, have been obtained, and no such approvals impose any conditions to the
consummation of the transactions contemplated by the Pericom Acquisition
Agreement or to the conduct by the Domestic Borrower of its business thereafter
which have not been satisfied or fulfilled. As of the 2015 Incremental Term Draw
Date, each of the representations and warranties given by any Loan Party in the
Pericom Acquisition Agreement is true and correct in all material respects.

5.24 European Insolvency Regulation. • The Foreign Borrower is incorporated in a
jurisdiction where Council Regulation (EC) No 1346/2000 on insolvency
proceedings of 29 May 2000 (the “Insolvency Regulation”) applies, its center of
main interest (as that term is used in section 3(1) of the Insolvency
Regulation) is situated in its jurisdiction of incorporation, and it has no
establishment (as defined in section 2(h) of the Insolvency Regulation) in any
other jurisdiction.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

 

97



--------------------------------------------------------------------------------

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Domestic Borrower (commencing with the fiscal year ending
December 31, 2012), a consolidated and consolidating balance sheet of the
Domestic Borrower and its Subsidiaries as at the end of such fiscal year, and
the related consolidated and consolidating statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Domestic Borrower
(commencing with the fiscal quarter ending March 31, 2013), a consolidated and
consolidating balance sheet of the Domestic Borrower and its Subsidiaries as at
the end of such fiscal quarter, the related consolidated and consolidating
statements of income or operations for such fiscal quarter and for the portion
of the Domestic Borrower’s fiscal year then ended, and the related consolidated
and consolidating statements of changes in shareholders’ equity, and cash flows
for the portion of the Domestic Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Domestic Borrower as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Domestic Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes
and such consolidating statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller of the Domestic
Borrower to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Domestic Borrower and its Subsidiaries; and

(c) as soon as available, but in any event at least 45 days before the end of
each fiscal year of the Domestic Borrower, an annual business plan and budget of
the Domestic Borrower and its Subsidiaries on a consolidated basis, including
forecasts prepared by management of the Domestic Borrower, in form satisfactory
to the Administrative Agent and the Required Lenders, of consolidated balance
sheets and statements of income or operations and cash flows of the Domestic
Borrower and its Subsidiaries on a quarterly basis for the immediately following
fiscal year.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

 

98



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Domestic Borrower (which delivery may, unless Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof all
purposes);

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Domestic Borrower by independent accountants in connection with the accounts
or books of the Domestic Borrower or any Subsidiary, or any audit of any of
them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Domestic Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Domestic Borrower may file
or be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) promptly, and in any event within fifteen Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(g) promptly, such additional information regarding any Foreign Pension Plans,
as the Administrative Agent or any Lender may from time to time reasonably
request;

(h) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary thereof, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request;

(i) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law; and

(j) (i) as soon as available, but in any event within 45 days after the end of
each fiscal year of the Borrower, a report supplementing Schedules 5.08(c),
5.08(d)(i), 5.08(d)(ii) and 5.13 containing a description of all changes in the
information included in such Schedules as may be

 

99



--------------------------------------------------------------------------------

necessary for such Schedules to be accurate and complete, each such report to be
signed by a Responsible Officer of the Borrower and to be in a form reasonably
satisfactory to the Administrative Agent, and (ii) as soon as available, but in
any event within 30 days after the establishment thereof, a report supplementing
Schedule 5.12(d) setting forth each new Pension Plan, Foreign Pension Plan or
Multiemployer Plan for which the Borrower, any Subsidiary or any ERISA Affiliate
could have liability as may be necessary for such Schedule to be accurate and
complete, each such report to be signed by a Responsible Officer of the Borrower
and to be in a form reasonably satisfactory to the Administrative Agent.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Domestic Borrower posts such documents, or provides a link thereto on the
Domestic Borrower’s website on the Internet at the website address listed on
Schedule 11.02; or (ii) on which such documents are posted on the Domestic
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) the Domestic Borrower shall deliver paper copies of such documents to
the Administrative Agent or any Lender upon its request to the Domestic Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Domestic
Borrower shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Domestic Borrower with any such request by a Lender for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar or a substantially
similar electronic transmission system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to any of the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. Each Borrower hereby agrees that so long as
the Borrower is the issuer of any outstanding debt or Equity Interests that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” such Borrower shall be deemed to have authorized
the Administrative Agent, any Affiliate thereof, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive or proprietary) with
respect to such Borrower or its securities for

 

100



--------------------------------------------------------------------------------

purposes of United States Federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and any Affiliate
thereof and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Domestic Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Domestic Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Domestic Borrower or any Subsidiary,
including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Domestic Borrower or any Subsidiary, including any
determination by the Domestic Borrower referred to in Section 2.10(b); and

(e) of any (i) occurrence of any Disposition or Involuntary Disposition of
property or assets for which the Borrowers are required to make a mandatory
prepayment pursuant to Section 2.05(b)(i), and (ii) receipt of any Extraordinary
Receipt for which the Borrowers are required to make a mandatory prepayment
pursuant to Section 2.05(b)(ii).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Domestic Borrower setting forth details of the
occurrence referred to therein and stating what action the Domestic Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the applicable Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

101



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Domestic Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance, including, without limitation, flood hazard insurance on all
Mortgaged Properties that are Flood Hazard Properties, on such terms and in such
amounts as required by the National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Domestic Borrower or such Subsidiary, as the case may
be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Domestic Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent (on behalf of itself and the Lenders) to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrowers and at such reasonable
times during normal business hours (not more than twice per calendar year in the
aggregate for all such visits and inspections), upon reasonable advance notice
to the Domestic Borrower; provided that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Domestic Borrower as often as may be reasonably desired at any time during
normal business hours and without advance notice.

 

102



--------------------------------------------------------------------------------

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (i) to refinance
all outstanding Indebtedness under the Existing Credit Agreement, (ii) for
working capital, (iii) for capital expenditures, and (iii) for general corporate
purposes not in contravention of any Law or of any Loan Document, including,
without limitation, financing permitted acquisitions.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Additional Domestic Subsidiaries. Notify the Administrative Agent of the
creation or acquisition of any Domestic Subsidiary and promptly thereafter (and
in any event within thirty (30) days after such creation or acquisition or such
later time as may be determined by the Administrative Agent in its sole
discretion), cause such Domestic Subsidiary, and cause each direct and indirect
parent of such Domestic Subsidiary (if it has not already done so), to
(i) become a Global Guarantor by delivering to the Administrative Agent a duly
executed joinder agreement or such other document as the Administrative Agent
shall deem appropriate for such purpose, (ii) grant a security interest in all
Collateral (subject to the exceptions specified in the Collateral Agreement, and
excluding any grant of a security interest by Pericom in any Equity Interests in
any Foreign Subsidiaries of Pericom in existence on the 2015 Incremental Term
Draw Date; provided that if any such Foreign Subsidiaries of Pericom continue to
be First-Tier Foreign Subsidiaries of Pericom at any time on or after June 30,
2017 then Pericom shall be required to comply with this Section 6.12 with
respect to the grant of a security interest in any Equity Interests in any such
continuing First-Tier Subsidiaries of Pericom) owned by such Subsidiary by
delivering to the Administrative Agent a duly executed supplement to each
Collateral Document or such other document as the Administrative Agent shall
deem appropriate for such purpose and comply with the terms of each Collateral
Document, (iii) deliver to the Administrative Agent such documents and
certificates referred to in Section 4.01 as may be reasonably requested by the
Administrative Agent, (iv) deliver to the Administrative Agent such original
certificates representing the Pledged Equity or other certificates of such
Person accompanied by undated irrevocable stock powers executed in blank,
(v) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as requested by the Administrative Agent with respect to such Person,
and (vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(b) Notify the Administrative Agent at the time that any Person becomes a
First-Tier Foreign Subsidiary of any Domestic Loan Party, and at the request of
the Administrative Agent, promptly thereafter (and in any event within
forty-five (45) days after such request or such later time as may be determined
by the Administrative Agent in its sole discretion), cause (i) the applicable
Domestic Loan Party to deliver to the Administrative Agent Collateral Documents
pledging (A) one hundred percent (100%) of the total outstanding non-voting
capital stock of such new Foreign Subsidiary to secure the Obligations, (B) one
hundred percent (100%) of the total outstanding voting stock of such new Foreign
Subsidiary to secure the Foreign Obligations and (C) (1) if the Domestic Loan
Party holds more than 65% of the total Voting Stock of such new Foreign
Subsidiary, then up to 65% of the total voting stock thereof to secure the
Obligations (to the extent the pledge of a greater percentage would result in
adverse tax consequences to the Domestic Borrower) or (2) if the Domestic Loan
Party holds less than 65% of the total Voting Stock of such new Foreign
Subsidiary, the aggregate of all such voting stock thereof owned or held by the
Domestic Loan Party to secure the Obligations, and a consent thereto executed by
such new Foreign Subsidiary (including, without limitation, if applicable,

 

103



--------------------------------------------------------------------------------

original stock certificates (or the equivalent thereof pursuant to the
applicable Laws and practices of any relevant foreign jurisdiction) evidencing
such capital stock of such new Foreign Subsidiary as is being pledged, together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof), (ii) such Person to deliver to the
Administrative Agent such documents and certificates as may be reasonably
requested by the Administrative Agent, (iii) the applicable Domestic Loan Party
to deliver to the Administrative Agent such updated Schedules to the Loan
Documents as reasonably requested by the Administrative Agent with regard to
such Person and (iv) such Person to deliver to the Administrative Agent such
other documents as may be reasonably requested by the Administrative Agent, all
in form, content and scope satisfactory to the Administrative Agent.

(c) Real Property Collateral. Notify the Administrative Agent, within ten
(10) days after the acquisition of any owned Material Real Property located in
the United States by any Loan Party that is not subject to the existing
Collateral Documents, and within sixty (60) days following a request by the
Administrative Agent, deliver such mortgages, deeds of trust, completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determinations, title insurance policies, environmental reports, surveys, flood
hazard insurance and other documents reasonably requested by the Administrative
Agent in connection with granting and perfecting a first priority Lien, other
than Permitted Encumbrances, on such real property in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, all in
form and substance acceptable to the Administrative Agent.

(d) Cost. Notwithstanding the foregoing, the provisions of this Section 6.12
shall not apply to assets as to which the Administrative Agent and the Domestic
Borrower shall reasonably determine that the costs and burdens of obtaining a
security interest therein or perfection thereof outweigh the value of the
security afforded thereby.

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Domestic Borrower nor any of its Subsidiaries shall be required to undertake any
such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

6.14 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgement, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law and consistent with the terms of this
Agreement and the other Loan Documents, subject any Loan Party’s or any of its
Subsidiaries’

 

104



--------------------------------------------------------------------------------

properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.

6.15 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Domestic Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

6.16 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

6.17 Post Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.17, in each case within the time limits specified
on such schedule.

6.18 Anti-Corruption Laws. Conduct its business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar applicable anti-corruption legislation in other jurisdictions and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrowers shall not, nor shall they permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the

 

105



--------------------------------------------------------------------------------

Domestic Borrower or any of its Subsidiaries as debtor, or assign any accounts
or other right to receive income, other than the following (the “Permitted
Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens securing the Additional Secured Obligations;

(c) Liens existing on the date hereof (or, as to Pericom and its Subsidiaries,
on the 2015 Incremental Term Draw Date) and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(d);

(d) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(j) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(k) Liens arising under Article 24 or 26 of the general terms and conditions
(Algemene Bank Voorwaarden) of any member of the Dutch Banker’s Association
(Nederlandse Vereniging van Banken) or any similar term applied by a financial
institution in the Netherlands pursuant to its general terms and conditions;

 

106



--------------------------------------------------------------------------------

(l) Liens arising under the Diodes Zetex Pension Scheme Legal Charge;

(m) Liens arising in connection with Indebtedness permitted under
Section 7.02(h); provided that such Liens do not at any time encumber any
property other than the property financed by such Indebtedness; and

(n) Liens not otherwise permitted under this Section 7.01 securing Indebtedness
outstanding in an aggregate principal amount not to exceed $2,000,000, provided
that no Lien shall extend to or cover any Collateral.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(b) Indebtedness under the Loan Documents;

(c) Indebtedness among Borrowers and Loan Parties;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

(e) Guarantees of the Domestic Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted under Sections 7.02(a), (d) or (f) of the
Domestic Borrower or any wholly-owned Subsidiary thereof;

(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(j); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$2,000,000;

(g) Indebtedness of Subsidiaries (inclusive of the Indebtedness of such
Subsidiaries set forth on Schedule 7.02) organized under the laws of a
jurisdiction in Asia in an aggregate amount not to exceed $70,000,000 at any
time, all of which may be refinanced, amended or replaced from time to time;
provided that the aggregate amount of such Indebtedness does not exceed
$70,000,000;

 

107



--------------------------------------------------------------------------------

(h) Indebtedness consisting of the deferred purchase price of equipment that
shall be paid for within six months after delivery, subject to such equipment
being qualified after delivery;

(i) Indebtedness of Subsidiaries incurred by reason of Investments in such
Subsidiaries permitted under Section 7.03(c)(iii) and (iv);

(j) Indebtedness arising under the Diodes Zetex Pension Scheme, including the
Diodes Zetex Pension Scheme Guarantee; and

(k) Indebtedness incurred under or in connection with Secured Cash Management
Agreements.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Domestic Borrower and its Subsidiaries in the form
of Cash Equivalents;

(b) advances to officers, directors and employees of the Domestic Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Domestic Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Domestic Borrower and its Subsidiaries in Loan Parties,
(iii) additional Investments by Subsidiaries of the Domestic Borrower that are
not Loan Parties in other Subsidiaries that are not Loan Parties and (iv) so
long as no Default has occurred and is continuing or would result from such
Investment, additional Investments by the Loan Parties in wholly-owned
Subsidiaries that are not Loan Parties in an aggregate amount invested from the
date hereof not to exceed $5,000,000;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 5.08(e);

(g) the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person that, upon the consummation
thereof, will be wholly-owned directly by the Domestic Borrower or one or more
of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(g):

 

108



--------------------------------------------------------------------------------

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12 if and to the extent applicable;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Domestic Borrower and
its Subsidiaries in the ordinary course;

(iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Domestic Borrower
and its Subsidiaries, taken as a whole (as determined in good faith by the board
of directors (or the persons performing similar functions) of the Domestic
Borrower or such Subsidiary if the board of directors is otherwise approving
such transaction and, in each other case, by a Responsible Officer);

(iv) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, (A) no Default shall have occurred and be
continuing, (B) the Domestic Borrower shall have demonstrated to the
satisfaction of the Administrative Agent that the Consolidated Leverage Ratio of
the Domestic Borrower and its Subsidiaries shall be at least 0.25 lower than the
maximum Consolidated Leverage Ratio, (C) the Domestic Borrower and its
Subsidiaries shall be in pro forma compliance with the covenant set forth in
Section 7.11(b), (in each of the foregoing items (B) and (C) such calculations
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby) and
(D) evidence satisfactory to the Administrative Agent that the Borrowers have
availability under the Revolving Credit Facility plus unrestricted cash of the
Borrowers in an aggregate amount of at least $50,000,000; and

(v) the Domestic Borrower shall have delivered to the Administrative Agent and
each Lender, at least five Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that all of the
requirements set forth in this clause (vi) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

(h) other Investments not exceeding $5,000,000 in the aggregate in any fiscal
year of the Domestic Borrower;

(i) the Pericom Acquisition; provided that Pericom shall comply with
Section 6.12; and

(j) other Investments (not otherwise referenced in the preceding clauses
(a) though (i)), not exceeding $20,000,000 in the aggregate outstanding at any
time; provided that (i) no Default has occurred and is continuing or would
result from such Investment and (ii) any Investments made pursuant to this
Section 7.03(j) are pledged as Collateral over which the Administrative Agent
has a first priority security interest contemporaneously with the making of any
such Investment.

 

109



--------------------------------------------------------------------------------

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Domestic Borrower; provided that the
Domestic Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries, provided that when (x) any Loan Party is merging
with another Subsidiary, such Loan Party shall be the continuing or surviving
Person or the continuing or surviving Person shall thereupon become a Loan Party
and (y) any Domestic Subsidiary is merging with another Subsidiary, such
Domestic Subsidiary shall be the continuing or surviving Person;

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Domestic Borrower or to another Loan
Party;

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Domestic Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; provided
that (i) the Person surviving such merger shall be a wholly-owned Subsidiary of
the Domestic Borrower, (ii) in the case of any such merger involving the Foreign
Borrower, the Foreign Borrower shall be the surviving Person, and (iii) in the
case of any such merger to which any Loan Party (other than the Foreign
Borrower) is a party, such Loan Party is the surviving Person; and

(e) so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary of the Domestic Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided, however, that in each case, immediately after giving effect
thereto (i) in the case of any such merger to which the a Foreign Borrower is a
party, the Foreign Borrower is the surviving corporation and (ii) in the case of
any such merger to which any Loan Party (other than the Foreign Borrower) is a
party, such Loan Party is the surviving corporation.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

110



--------------------------------------------------------------------------------

(d) (i) Dispositions of property by any Subsidiary to the Domestic Borrower or
to a wholly-owned Subsidiary; provided that if the transferor of such property
is a Guarantor (other than as contemplated in item (iii) of this subsection),
the transferee thereof must either be a Borrower or a Guarantor, (ii) the
Domestic Borrower may Dispose of 100% of the Equity Interests in [REDACTED]2 to
either (A) a First-Tier Foreign Subsidiary of the Domestic Borrower; provided
that, at such time, 65% of the Equity Interests of such First-Tier Foreign
Subsidiary is pledged to support the Obligations and the remaining 35% is
pledged to support the Foreign Obligations or (B) a direct Foreign Subsidiary of
the Foreign Borrower; provided that, at such time, 100% of the Equity Interests
of such direct Foreign Subsidiary is pledged to support the Foreign Obligations
(in each of the foregoing items (A) and (B) of this subsection, pursuant to such
documentation as may be reasonably required by the Administrative Agent
including, without limitation, documentation and legal opinions under the
applicable Foreign jurisdictions), and (iii) [REDACTED]2, may Dispose of its
property to any Subsidiary of the Domestic Borrower;

(e) Dispositions permitted by Section 7.04;

(f) Dispositions by any Loan Parties not otherwise permitted under this
Section 7.05; provided that (i) at the time of such Disposition, no Default
shall exist or would result from such Disposition, (ii) the aggregate book value
of all property Disposed of in reliance on this clause (f) in any fiscal year
shall not exceed $2,000,000 and (iii) the purchase price for such asset shall be
paid to such Loan Party solely in cash; and

(g) Dispositions by any Subsidiaries that are not Loan Parties not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition,
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (g) in any fiscal year shall not exceed $5,000,000 and (iii) the purchase
price for such asset shall be paid to such Subsidiary solely in cash.

provided, however, that any Disposition pursuant to Section 7.05(a) through
(g) shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrowers, any
Subsidiaries of the Borrowers and any other Person that owns a direct Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

 

2 

Confidential treatment has been requested with respect to all the redacted
portions of the Credit Agreement, which has been filed separately with the
Securities and Exchange Commission.

 

111



--------------------------------------------------------------------------------

(b) the Domestic Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c) the Domestic Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;

(d) the Borrowers may make Restricted Payments not otherwise permitted pursuant
to this Section 7.06 so long as (i) no Default or Event of Default has occurred
and is continuing or would result therefrom and (ii) both before and after
giving effect thereto, the pro forma Consolidated Leverage Ratio shall be at
least 0.25 to 1.00 less than the maximum Consolidated Leverage Ratio then
permitted pursuant to Section 7.11(a); and

(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Domestic Borrower may make declare and make dividend
payments of a net type not otherwise permitted pursuant to this Section 7.06 in
an aggregate amount not to exceed $1,500,000 in any fiscal year.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Domestic
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of any Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
any Borrower or such Subsidiary as would be obtainable by the applicable
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate; provided that the foregoing restriction
shall not apply to transactions between or among the Loan Parties that are
otherwise permitted by the terms of this Agreement.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to any
Borrower or any Guarantor or to otherwise transfer property to or invest in any
Borrower or any Guarantor, except for any agreement in effect (A) on the date
hereof and set forth on Schedule 7.09 or (B) at the time any Subsidiary becomes
a Subsidiary of a Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of such Borrower,
(ii) of any Subsidiary to Guarantee the Indebtedness of a Borrower or (iii) of a
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.02(f) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

 

112



--------------------------------------------------------------------------------

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
for the fiscal quarter of the Domestic Borrower ending September 30, 2015 and
each fiscal quarter ending thereafter to be greater than 2.50 to 1.00; provided
that, upon the 2015 Incremental Term Draw Date, the Consolidated Leverage Ratio
shall not exceed 3.00 to 1.00 for each fiscal quarter ended during the period
from the 2015 Incremental Term Draw Date through and including September 30,
2016, and thereafter returning to 2.50 to 1.00 for all subsequent fiscal
quarters.

(b) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio at any time to be less than 1.35 to 1.00.

7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in any manner adverse to the Administrative Agent or the other Secured
Parties.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) fiscal year.

7.14 Prepayments of Indebtedness. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 and refinancings and refundings of such
Indebtedness in compliance with Section 7.02(d) and (c) Indebtedness permitted
pursuant to Section 7.02(g).

7.15 Amendment of Indebtedness; Pericom Acquisition Related Documents.

(a) Amend, modify or change in any manner any term or condition of any
Indebtedness set forth in Schedule 7.02, except for any refinancing, refunding,
renewal or extension thereof permitted by Section 7.02(d), and except for any
amendment, modification or change of Indebtedness permitted pursuant to
Section 7.02(g).

(b) Cancel or terminate any Pericom Acquisition Related Document or consent to
or accept any cancellation or termination thereof or (x) amend, modify or change
in any manner any term or condition of any Pericom Acquisition Related Document,
(y) give any consent, waiver or approval thereunder or (z) take or fail to take
any action thereunder, which, in any case of clause (x), (y) or (z), could be
reasonably expected to have a material and adverse effect on the interests of
the Lenders without the prior written consent of the Administrative Agent and
the Required Lenders.

7.16 Sanctions. Directly or indirectly, use any Credit Extension or the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
Credit Extension or the proceeds of any Credit Extension to any Person, to fund
any activities of or business with any

 

113



--------------------------------------------------------------------------------

Person, or in any Designated Jurisdiction, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

7.17 Anti-Corruption Laws. Directly or indirectly, use any Credit Extension or
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other similar applicable anti-corruption legislation in other jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12, 6.14, 6.17, or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee (of more than the Threshold Amount) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such

 

114



--------------------------------------------------------------------------------

Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Domestic Borrower or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property, or files a notice under Section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990); or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Domestic Borrower or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Borrower or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of the Domestic Borrower under Title IV of ERISA
in an aggregate amount in excess of the Threshold Amount, or (ii) the Domestic
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

(j) Foreign Pension Plans. (i) There occurs any Foreign Plan Event or any Loan
Party or an Affiliate thereof takes any action or contravenes any applicable law
with respect to a Foreign Pension Plan that could reasonably be expected to have
a Material Adverse Effect or (ii) Diodes Zetex Limited, Diodes Zetex
Semiconductors Limited or the Domestic Borrower fails to

 

115



--------------------------------------------------------------------------------

perform any obligation required by the Diodes Zetex Pension Scheme and the
result of such failure is the ability of the trustees of such scheme to exercise
remedies under the Diodes Zetex Pension Scheme Guarantee or the Diodes Zetex
Pension Scheme Legal Charge, whether or not such remedies are actually
exercised; or

(k) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(l) Change of Control. There occurs any Change of Control; or

(m) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that each Borrower Cash Collateralize its L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

116



--------------------------------------------------------------------------------

8.03 Application of Funds.

(a) Domestic Persons. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and any Obligations then owing under Secured Hedge Agreements and Secured
Cash Management Agreements) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents (other than any Obligations then
owing under Secured Hedge Agreements and Secured Cash Management Agreements),
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the applicable Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the applicable Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or its assets, but appropriate adjustments shall
be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

 

117



--------------------------------------------------------------------------------

(b) Foreign Persons. After the exercise of remedies provided for in Section 8.02
(or after the Loans have automatically become immediately due and payable and
the L/C Obligations have automatically been required to be Cash Collateralized
as set forth in the proviso to Section 8.02), any amounts received on account of
the Foreign Obligations shall, subject to the provisions of Sections 2.15 and
2.16, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Foreign Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Foreign Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and any Obligations then owing under Secured Hedge Agreements and Secured
Cash Management Agreements) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Foreign Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents (other than
any Obligations then owing under Secured Hedge Agreements and Secured Cash
Management Agreements), ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Foreign Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Foreign Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations constituting Foreign Obligations
comprised of the aggregate undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized by the applicable Borrower pursuant to Sections
2.03 and 2.15; and

Last, the balance, if any, after all of the Foreign Obligations have been
indefeasibly paid in full, to the applicable Borrower or as otherwise required
by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Foreign Obligations, if any, in the order set forth above.

 

118



--------------------------------------------------------------------------------

(c) Cash Management Agreements and Hedge Agreements. Notwithstanding the
foregoing, Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements shall be excluded from the application described above
if the Administrative Agent has not received written notice thereof, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article IX hereof for itself and its Affiliates as if a
“Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints, designates and authorizes Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and neither
the Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.

 

119



--------------------------------------------------------------------------------

Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any Loan Party or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent and its
Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Domestic Borrower, a Lender or the L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any

 

120



--------------------------------------------------------------------------------

of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Domestic Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Domestic Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day

 

121



--------------------------------------------------------------------------------

as shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any successor Administrative Agent be a Defaulting Lender. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. The parties
hereto acknowledge and agree that, for purposes of any right of pledge governed
by Netherlands law, any resignation by the Administrative Agent is not effective
with respect to its rights under the Parallel Debts until such rights are
assigned to the successor Administrative Agent.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Domestic
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Domestic
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

122



--------------------------------------------------------------------------------

(d) Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Domestic Borrower of a successor L/C Issuer or Swing Line
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Arranger, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and 2.03(i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and

 

 

123



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10 Collateral and Guaranty Matters. Each Lender (including in its capacities
as a potential Cash Management Bank and a potential Hedge Bank) and the L/C
Issuer irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, or (iii) subject to Section 11.01, if approved, authorized
or ratified in writing by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j); and

(c) to release any Guarantor from its obligations under the Guaranty, and to
release any pledge of Equity Interests of such Person, if such Person ceases to
be a Subsidiary as a result of a transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan

 

124



--------------------------------------------------------------------------------

Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of any Guaranty or
any Collateral Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE X

GUARANTY

10.01 The Guaranty.

(a) Global Guarantors. Each of the Global Guarantors hereby jointly and
severally guarantees to the Secured Parties, as primary obligor and not as
surety, the prompt payment of all Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Global Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Global Guarantors will, jointly and severally, promptly pay the
same, without any demand or notice whatsoever (other than as otherwise expressly
required pursuant to the Loan Documents), and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

 

125



--------------------------------------------------------------------------------

(b) Foreign Guarantors. Each of the Foreign Guarantors hereby jointly and
severally guarantees the Secured Parties, as primary obligor and not as surety,
the prompt payment of all Foreign Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
Each of the Foreign Guarantors hereby further agrees that if any of such Foreign
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Foreign Guarantors will, jointly and severally, promptly pay the
same, without any demand or notice whatsoever (other than as otherwise expressly
required pursuant to the Loan Documents), and that in the case of any extension
of time of payment or renewal of any of such obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

(c) Domestic Borrower. The Domestic Borrower hereby guarantees to the Secured
Parties, as primary obligor and not as surety, the prompt payment of all Foreign
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Domestic Borrower hereby
further agrees that if any of such Foreign Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise), it will promptly pay the same,
without any demand or notice whatsoever (other than as otherwise expressly
required pursuant to the Loan Documents), and that in the case of any extension
of time of payment or renewal of any of such obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

(d) Savings Clause. Notwithstanding any provision to the contrary contained
herein or in any other of the Loan Documents, Swap Contracts or Cash Management
Agreements, the obligations of each Guarantor (in its capacity as such) under
this Loan Agreement and the other Loan Documents shall (A) exclude any Excluded
Swap Obligations with respect to such Guarantor and (B) be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable Law.

10.02 Obligations Unconditional.

(a) Global Guarantors. The obligations of the Global Guarantors under
Section 10.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents, Swap Contracts or Cash Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.02 that the obligations of the Global
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Global Guarantor agrees that such Global Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrowers or any other Guarantor for amounts paid under this Article X until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated.

 

126



--------------------------------------------------------------------------------

(b) Foreign Guarantors. The obligations of the Foreign Guarantors under
Section 10.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents, Swap Contracts or Cash Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Foreign Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.02 that the obligations of the Foreign
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each of the Foreign Guarantors agrees that such Foreign Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Foreign Borrower, the Domestic Borrower or any other Guarantor for
amounts paid under this Article X until such time as the Obligations have been
paid in full and the Commitments have expired or terminated.

(c) Domestic Borrower. The obligations of the Domestic Borrower under
Section 10.01 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan
Documents, Swap Contracts or Cash Management Agreements, or any other agreement
or instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Foreign
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.02 that the obligations of the Domestic
Borrower hereunder shall be absolute and unconditional under any and all
circumstances. The Domestic Borrower agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against the Foreign
Borrower or any other Guarantor for amounts paid under this Article X until such
time as the Obligations have been paid in full and the Commitments have expired
or terminated.

(d) Certain Waivers. Without limiting the generality of the foregoing
subsections (a), (b) and (c), it is agreed that, to the fullest extent permitted
by Law, the occurrence of any one or more of the following shall not alter or
impair the liability of the Domestic Borrower or any Guarantor hereunder, which
shall remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to the Domestic Borrower or
any Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

(ii) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Lender or any
Affiliate of a Lender, any Cash Management Agreement between any Loan Party and
any Lender or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents, such Swap Contracts or such Cash Management
Agreements shall be done or omitted;

 

127



--------------------------------------------------------------------------------

(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract between any Loan Party
and any Lender or any Affiliate of a Lender, any Cash Management Agreement
between any Loan Party and any Lender or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Cash Management Agreements shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien granted to, or in favor of, the Administrative Agent acting as
“collateral agent” in accordance with Section 9.01(b) or any holder of the
Obligations as security for any of the Obligations shall fail to attach or be
perfected; or

(v) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of the Domestic Borrower or any Guarantor) or
shall be subordinated to the claims of any Person (including any creditor of the
Domestic Borrower or any Guarantor).

(e) Certain Additional Waivers.

(i) With respect to its obligations under this Article X, the Domestic Borrower
and each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices (other than as otherwise expressly required
pursuant to the Loan Documents) whatsoever, and any requirement that the
Administrative Agent or any other holder of the Obligations exhaust any right,
power or remedy or proceed against any Person under any of the Loan Documents,
any Swap Contract between any Loan Party and any Lender or any Affiliate of a
Lender, any Cash Management Agreement between any Loan Party and any Lender or
any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents, such Swap Contracts or such Cash Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations; and

(ii) Each Loan Party waives any rights and defenses that are or may become
available to it by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of
the California Civil Code. As provided below, this Guaranty shall be governed
by, and construed in accordance with, the laws of the State of New York. The
foregoing waivers and the provisions hereinafter set forth in this Guaranty
which pertain to California law are included solely out of an abundance of
caution, and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Guaranty or the
Obligations.

10.03 Reinstatement.

(a) Global Guarantors. The obligations of each Global Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Global Guarantor agrees that it will
indemnify each Secured Party on demand for all reasonable costs and expenses
(including the reasonable fees, charges and disbursements of counsel) incurred
by such Person in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar Law.

 

128



--------------------------------------------------------------------------------

(b) Foreign Guarantors. The obligations of each Foreign Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Foreign
Obligations is rescinded or must be otherwise restored by any holder of any of
the Foreign Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each of the Foreign Guarantors agrees that it
will indemnify each Secured Party on demand for all reasonable costs and
expenses (including the reasonable fees, charges and disbursements of counsel)
incurred by such Person in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar Law.

(c) Domestic Borrower. The obligations of the Domestic Borrower under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Foreign
Obligations is rescinded or must be otherwise restored by any holder of any of
the Foreign Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Domestic Borrower agrees that it will
indemnify each Secured Party on demand for all reasonable costs and expenses
(including the reasonable fees, charges and disbursements of counsel) incurred
by such Person in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar Law.

10.04 Subrogation and Contribution. The Domestic Borrower and each Guarantor
agrees that it shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 10.02
and through the exercise of rights of contribution pursuant to Section 10.06.

10.05 Remedies.

(a) Global Guarantors. Each of the Global Guarantors agrees that, to the fullest
extent permitted by Law, as between the Global Guarantors, on the one hand, and
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as provided in Section 8.02 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
said Section 8.02) for purposes of Section 10.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Obligations being
deemed to have become automatically due and payable), the Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Global Guarantors for purposes of Section 10.01. The Global
Guarantors acknowledge and agree that their obligations hereunder are secured in
accordance with the terms of the Collateral Documents and that the holders of
the Obligations may exercise their remedies thereunder in accordance with the
terms thereof.

 

129



--------------------------------------------------------------------------------

(b) Foreign Guarantors. Each of the Foreign Guarantors agrees that, to the
fullest extent permitted by Law, as between the Foreign Guarantors, on the one
hand, and the holders of the Foreign Obligations, on the other hand, the Foreign
Obligations may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 8.02) for purposes of
Section 10.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Foreign Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Foreign Obligations being deemed to have
become automatically due and payable), the Foreign Obligations (whether or not
due and payable by any other Person) shall forthwith become due and payable by
the Foreign Guarantors for purposes of Section 10.01. Each of the Foreign
Guarantors acknowledges and agrees that its obligations hereunder are secured in
accordance with the terms of the Collateral Documents and that the holders of
the Foreign Obligations may exercise their remedies thereunder in accordance
with the terms thereof.

(c) Domestic Borrower. The Domestic Borrower agrees that, to the fullest extent
permitted by Law, as between the Domestic Borrower, on the one hand, and the
holders of the Foreign Obligations, on the other hand, the Foreign Obligations
may be declared to be forthwith due and payable as provided in Section 8.02 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 8.02) for purposes of Section 10.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Foreign Obligations from becoming automatically
due and payable) as against any other Person and that, in the event of such
declaration (or the Foreign Obligations being deemed to have become
automatically due and payable), the Foreign Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Domestic Borrower for purposes of Section 10.01. The Domestic Borrower
acknowledges and agrees that its obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the Foreign
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

10.06 Rights of Contribution.

(a) Global Guarantors. The Domestic Borrower and the Global Guarantors hereby
agree as among themselves that, in connection with payments made under this
Article X, each Global Guarantor shall have a right of contribution from each
other Global Guarantor and the Domestic Borrower (with respect to its guaranty
under Section 10.01(c)) in accordance with applicable Law. Such contribution
rights shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been irrevocably paid in full and the
commitments relating thereto shall have expired or been terminated, and none of
the Global Guarantors shall exercise any such contribution rights until the
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated.

(b) Foreign Guarantors. The Domestic Borrower, the Global Guarantors and the
Foreign Guarantors hereby agree as among themselves that, in connection with
payments made under this Article X, the Foreign Guarantors shall have a right of
contribution from the Domestic Borrower (with respect to its guaranty under
Section 10.01(c)) and each other Guarantor in accordance with applicable Law.
Such contribution rights shall be subordinate and subject in right of payment to
the Obligations until such time as the Obligations have been irrevocably paid in
full and the commitments relating thereto shall have expired or been terminated,
and none of the Foreign Guarantors shall exercise any such contribution rights
until the Obligations have been irrevocably paid in full and the commitments
relating thereto shall have expired or been terminated.

 

130



--------------------------------------------------------------------------------

10.07 Guarantee of Payment; Continuing Guarantee.

(a) Global Guarantors. The guarantee given by the Global Guarantors in this
Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.

(b) Foreign Guarantors. The guarantee given by the Foreign Guarantors in this
Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Foreign Obligations whenever arising.

(c) Domestic Borrower. The guarantee given by the Domestic Borrower in this
Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Foreign Obligations whenever arising.

10.08 Additional Guarantor Waivers and Agreements. (a) Each Loan Party
understands and acknowledges that if the Secured Parties foreclose judicially or
nonjudicially against any real property security for the Obligations, that
foreclosure could impair or destroy any ability that such Loan Party may have to
seek reimbursement, contribution, or indemnification from any other Loan Party
or others based on any right such Loan Party may have of subrogation,
reimbursement, contribution, or indemnification for any amounts paid by such
Loan Party under this Guaranty. Each Loan Party further understands and
acknowledges that in the absence of this paragraph, such potential impairment or
destruction of such Loan Party’s rights, if any, may entitle such Loan Party to
assert a defense to this Guaranty based on Section 580d of the California Code
of Civil Procedure as interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40
(1968). By executing this Guaranty, each Loan Party freely, irrevocably, and
unconditionally: (i) waives and relinquishes that defense and agrees that such
Loan Party will be fully liable under this Guaranty even though the Secured
Parties may foreclose, either by judicial foreclosure or by exercise of power of
sale, any deed of trust securing the Obligations; (ii) agrees that such Loan
Party will not assert that defense in any action or proceeding which the Secured
Parties may commence to enforce this Guaranty; (iii) acknowledges and agrees
that the rights and defenses waived by such Loan Party in this Guaranty include
any right or defense that such Loan Party may have or be entitled to assert
based upon or arising out of any one or more of §§ 580a, 580b, 580d, or 726 of
the California Code of Civil Procedure or § 2848 of the California Civil Code;
and (iv) acknowledges and agrees that the Secured Parties are relying on this
waiver in creating the Obligations, and that this waiver is a material part of
the consideration which the Secured Parties are receiving for creating the
Obligations.

(b) Each Loan Party waives all rights and defenses that such Loan Party may have
because any of the Obligations is secured by real property. This means, among
other things: (i) the Secured Parties may collect from any Loan Party without
first foreclosing on any real or personal property collateral pledged by the
other Loan Parties; and (ii) if the Secured Parties foreclose on any real
property collateral pledged by the other Loan Parties: (A) the amount of the
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure

 

131



--------------------------------------------------------------------------------

sale, even if the collateral is worth more than the sale price, and (B) the
Secured Parties may collect from any Loan Party even if the Secured Parties, by
foreclosing on the real property collateral, have destroyed any right such Loan
Party may have to collect from the other Loan Parties. This is an unconditional
and irrevocable waiver of any rights and defenses each Loan Party may have
because any of the Obligations is secured by real property. These rights and
defenses include, but are not limited to, any rights or defenses based upon §
580a, 580b, 580d, or 726 of the California Code of Civil Procedure.

(c) Each Loan Party waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

10.09 Appointment of Domestic Borrower. Each of the Loan Parties hereby appoints
the Domestic Borrower to act as its agent for all purposes of this Agreement,
the other Loan Documents and all other documents and electronic platforms
entered into in connection herewith and agrees that (a) the Domestic Borrower
may execute such documents and provide such authorizations on behalf of such
Loan Parties as the Domestic Borrower deems appropriate in its sole discretion
and each Loan Party shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice or communication
delivered by the Administrative Agent, L/C Issuer or a Lender to the Domestic
Borrower shall be deemed delivered to each Loan Party and (c) the Administrative
Agent, L/C Issuer or the Lenders may accept, and be permitted to rely on, any
document, authorization, instrument or agreement executed by the Domestic
Borrower on behalf of each of the Loan Parties.

10.10 Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of a Lien under the Loan Documents, in each case, by
any Specified Loan Party becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article X
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full.
Each Loan Party intends this Section to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrowers or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

 

132



--------------------------------------------------------------------------------

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Credit Facility without the written consent of the Required
Revolving Lenders;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments, if any) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05 or 2.06 in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(A) if such Facility is an Incremental Term Facility, the Required Incremental
Term Lenders, and (B) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;

(g) change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Incremental Term Lenders” without the written consent of
each Lender under the applicable Facility;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

 

133



--------------------------------------------------------------------------------

(i) release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is an Incremental Term Facility, the Required
Incremental Term Lenders, and (ii) if such Facility is the Revolving Credit
Facility, the Required Revolving Lenders; or

(k) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Revolving Credit Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, each Lender that
is providing new or increased Commitments pursuant to Sections 2.17 or
Section 2.18, as applicable, and the Borrowers (i) to add one or more additional
revolving credit or incremental term loan facilities to this Agreement, in each
case subject to the applicable limitations in Section 2.17 and Section 2.18 and
to permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit the Lenders
providing such additional credit facilities to participate in any required vote
or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder.

 

134



--------------------------------------------------------------------------------

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to any Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, facsimile number, e-mail
address or telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender, the Swing Line Lender or the L/C Issuer pursuant
to Article II if such Lender, the Swing Line Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swing Line Lender, the L/C Issuer or the Borrowers may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

135



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number or e-mail address for notices and
other communications hereunder by notice to the Domestic Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and e-mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrowers or their respective securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic notices, Committed Loan Notices,
Letter of Credit Applications, Notices of Loan Prepayment and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and

 

136



--------------------------------------------------------------------------------

liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) the L/C Issuer or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Each Borrower and each other Loan Party shall, jointly
and severally, pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the

 

137



--------------------------------------------------------------------------------

Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification. Each Borrower and each other Loan Party shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by any Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

138



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrowers or other Loan
Parties for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuer , the Swing
Line Lender or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the aggregate unused
Revolving Credit Commitments plus the Total Outstandings (with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender) at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Foreign Borrower/Foreign Guarantors. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, the obligations of the
Foreign Borrower and the Foreign Guarantors with respect to the indemnification
and expense reimbursement obligations set forth in this Section 11.04 and
Section 11.02(e) shall, to the extent reasonably ascertainable, be limited to
losses, claims, damages, liabilities, costs and expenses arising out of or
relating to the obligations of Foreign Borrower and the Foreign Guarantors under
this Agreement and the other Loan Documents (including the enforcement thereof)
and the Foreign Borrower’s use or proposed use of the proceeds of any Loan made
to the Foreign Borrower or Letter of Credit issued for the account of the
Foreign Borrower or Foreign Guarantor.

 

139



--------------------------------------------------------------------------------

(g) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect in the applicable currency
of such recovery or repayment. The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (except as otherwise
permitted pursuant to Section 7.04) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:

(i) Minimum Amounts.

 

140



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such Assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of any Incremental Term Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Domestic Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans or (B) prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Domestic Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Domestic Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Revolving Credit Commitment if such assignment is to a Person that is not a
Revolving Credit Lender, an Affiliate of such Revolving Credit Lender or an
Approved Fund with respect to such Revolving Credit Lender or (ii) any
Incremental Term Loan (if any), if in each case, such assignment is to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and

 

141



--------------------------------------------------------------------------------

(C) the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any of its Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural
person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Domestic Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning

 

142



--------------------------------------------------------------------------------

Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto, subject to Sections 9.06(a) and 11.06 but shall continue to
be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect
to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit for a natural Person, a
Defaulting Lender or the Domestic Borrower or any of the Domestic Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the

 

143



--------------------------------------------------------------------------------

Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at such
Borrower’s request and expense, to use reasonable efforts to cooperate with such
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of such Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Domestic Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon 30 days’ notice to the Domestic Borrower, resign as Swing Line Lender.
In the event of any such resignation as L/C Issuer or Swing Line Lender, the
Domestic Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided that no failure by
the Domestic Borrower to appoint any such successor shall affect the resignation
of Bank of America as L/C Issuer or Swing Line Lender, as the case may be. If
Bank of America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate

 

144



--------------------------------------------------------------------------------

Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.17(c) and Section 2.18(b) or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to a Borrower
and its respective obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating a Borrower
or its Subsidiaries or the credit facilities provided hereunder, (ii) the
provider of any Platform or other electronic delivery service used by the
Administrative Agent, the L/C Issuer or the Swing Line Lender to deliver
Borrower Materials or notices to the Lenders or (iii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Domestic Borrower or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Domestic Borrower. For
purposes of this Section, “Information” means all information received from the
Domestic Borrower or any Subsidiary thereof relating to the Domestic Borrower or
any Subsidiary thereof or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Domestic
Borrower or any Subsidiary thereof, provided that, in the case of information
received from the Domestic Borrower or any Subsidiary thereof after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such

 

145



--------------------------------------------------------------------------------

Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information. In addition, to the extent such information is public information,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Domestic Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such Loan Party may
be contingent or unmatured, secured or unsecured, or are owed to a branch,
office or Affiliate of such Lender or the L/C Issuer different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Domestic Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

146



--------------------------------------------------------------------------------

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement and each of the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent or the L/C Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement or any other Loan Document, or any certificate
delivered thereunder, by facsimile or e-mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such facsimile transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which

 

147



--------------------------------------------------------------------------------

comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 11.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

11.13 Replacement of Lenders. If the Domestic Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Domestic Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Domestic Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Domestic Borrower to require such assignment and
delegation cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

148



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

149



--------------------------------------------------------------------------------

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 11.04, the Domestic Borrower shall be solely responsible to pay all fees
and expenses of any referee appointed in such action or proceeding.

11.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges their respective Affiliates’ understandings, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and any Affiliate thereof, the Arranger, and the Lenders
are arm’s-length commercial transactions between each Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and, as applicable, its Affiliates (including the Arranger), and the
Lenders and their Affiliates (collectively, solely for purposes of this Section,
the “Lenders”), on the other hand, (B) each Borrower and each other Loan Party
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and its Affiliates (including the
Arranger) and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any Borrower,
or any other Loan Party or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent, any of its Affiliates
(including the Arranger) nor any Lender has any obligation to any Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the

 

150



--------------------------------------------------------------------------------

Administrative Agent and its Affiliates (including the Arranger) and the Lenders
may be engaged in a broad range of transactions that involve interests that
differ from those of any Borrower, any other Loan Party and their respective
Affiliates, and neither the Administrative Agent, any of its Affiliates
(including the Arranger), nor any Lender has any obligation to disclose any of
such interests to any Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each Borrower and each other
Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent, any of its Affiliates (including the Arranger) or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

11.18 Electronic Execution of Assignments and Certain Other Documents. The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

11.19 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act. Each Borrower and each Loan Party shall,
promptly following a request by the Administrative Agent or any Lender, provide
all such other documentation and information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

11.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

151



--------------------------------------------------------------------------------

11.21 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).

11.22 Parallel Debt.

(a) In this Section the following definitions have the following meanings:

(i) “Foreign Corresponding Debt” means the Foreign Obligations, other than the
Foreign Parallel Debt;

(ii) “Foreign Parallel Debt” means any amount which a Loan Party owes to the
Administrative Agent under Section 11.22(b)(ii);

(iii) “Parallel Debts” means, collectively, the Foreign Parallel Debt and the
U.S. Parallel Debt;

(iv) “U.S. Corresponding Debt” means the Obligations, other than the U.S.
Parallel Debt; and

(v) “U.S. Parallel Debt” means any amount which a Loan Party owes to the
Administrative Agent under Section 11.22(b)(i).

(b)

(i) Each Loan Party irrevocably and unconditionally undertakes to pay to the
Administrative Agent amounts equal to, and in the currency or currencies of, its
U.S. Corresponding Debt from time to time.

 

152



--------------------------------------------------------------------------------

(ii) Each Foreign Loan Party irrevocably and unconditionally undertakes to pay
to the Administrative Agent amounts equal to, and in the currency or currencies
of, its Foreign Corresponding Debt from time to time.

(iii) The U.S. Parallel Debt of each Loan Party:

(A) shall become due and payable at the same time as its U.S. Corresponding
Debt;

(B) is independent and separate from, and without prejudice to, its U.S.
Corresponding Debt, it being understood, in each case, that the amount which may
become payable by a Loan Party as its U.S. Parallel Debt shall never exceed the
total of the amounts which are payable under or in connection with the U.S.
Corresponding Debt of that Loan Party.

(iv) The Foreign Parallel Debt of each Foreign Loan Party:

(A) shall become due and payable at the same time as its Foreign Corresponding
Debt;

(B) is independent and separate from, and without prejudice to, its Foreign
Corresponding Debt, it being understood, in each case, that the amount which may
become payable by a Loan Party as its Foreign Parallel Debt shall never exceed
the total of the amounts which are payable under or in connection with the
Foreign Corresponding Debt of that Loan Party.

(c) For purposes of this Section, the Administrative Agent:

(i) is the independent and separate creditor of each of the Parallel Debts;

(ii) acts in its own name and not as agent, representative or trustee of the
Secured Parties and its claims in respect of each of the Parallel Debts shall
not be held on trust; and

(iii) shall have the independent and separate right to demand payment of each of
the Parallel Debts in its own name (including, without limitation, through any
suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in any kind of insolvency proceeding).

(d) Upon irrevocable receipt by the Administrative Agent of any amount in
payment of the U.S. Parallel Debt (a “Received Amount”), the U.S. Corresponding
Debt of a Loan Party towards the Secured Parties shall be reduced, if necessary
pro rata in respect of each Secured Party individually, by amounts totaling an
amount (a “Deductible Amount”) equal to the Received Amount in the manner as if
the Deductible Amount were received by the Secured Parties as a payment of the
U.S. Corresponding Debt owed by that Loan Party on the date of receipt by the
Administrative Agent of the Received Amount.

 

153



--------------------------------------------------------------------------------

(e) Upon irrevocable receipt by the Administrative Agent of any amount in
payment of the Foreign Parallel Debt (a “Received Amount Foreign”), the Foreign
Corresponding Debt of a Loan Party towards the Secured Parties shall be reduced,
if necessary pro rata in respect of each Secured Party individually, by amounts
totaling an amount (a “Deductible Amount Foreign”) equal to the Received Amount
Foreign in the manner as if the Deductible Amount Foreign were received by the
Secured Parties as a payment of the Foreign Corresponding Debt owed by that Loan
Party on the date of receipt by the Administrative Agent of the Received Amount
Foreign.

(f) All amounts received or recovered by the Administrative Agent in connection
with this Section, to the extent permitted by applicable law, shall be applied
in accordance with Section 8.3.

(g) This Section applies for the purpose of determining the secured obligations
in any Collateral Document and is for the purpose of the Collateral Documents
governed by Netherlands law.

[SIGNATURE PAGES FOLLOW]

 

154



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DOMESTIC BORROWER:

DIODES INCORPORATED

By:

 

 

Name:

 

 

Title:

 

 

FOREIGN BORROWER:

DIODES INTERNATIONAL B.V.

By:

 

 

Name:

 

 

Title:

 

Managing Director A

By:

 

 

Name:

 

 

Title:

 

Managing Director B

GLOBAL GUARANTORS:

DIODES INVESTMENT COMPANY

By:

 

 

Name:

 

 

Title:

 

 

Diodes Incorporated

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

DIODES FABTECH INC.

By:

 

 

Name:

 

 

Title:

 

 

FOREIGN GUARANTORS:

DIODES HOLDINGS UK LIMITED

By:

 

 

Name:

 

 

Title:

 

 

DIODES ZETEX LIMITED

By:

 

 

Name:

 

 

Title:

 

 

 

Diodes Incorporated

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

 

Diodes Incorporated

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

By:

 

 

Name:

 

 

Title:

 

 

 

Diodes Incorporated

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK

By:

 

 

Name:

 

 

Title:

 

 

 

Diodes Incorporated

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.

By:

 

 

Name:

 

 

Title:

 

 

 

Diodes Incorporated

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.

By:

 

 

Name:

 

 

Title:

 

 

 

Diodes Incorporated

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK

By:

 

 

Name:

 

 

Title:

 

 

 

Diodes Incorporated

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

SILICON VALLEY BANK

By:

 

 

Name:

 

 

Title:

 

 

 

Diodes Incorporated

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE BANK

By:

 

 

Name:

 

 

Title:

 

 

 

Diodes Incorporated

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK

By:

 

 

Name:

 

 

Title:

 

 

 

Diodes Incorporated

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.

By:

 

 

Name:

 

 

Title:

 

 

 

Diodes Incorporated

Signature Page

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Revolving Credit
Commitment      Revolving Credit
Applicable
Percentage     2015 Incremental Term
Loan Commitment      2015 Incremental
Term Applicable
Percentage  

Bank of America, N.A.

   $ 85,800,000.00         21.450000000 %    $ 24,200,000.00        
24.200000000 % 

Citibank, N.A.

   $ 46,600,000.00         11.650000000 %    $ 13,400,000.00        
13.400000000 % 

Compass Bank

   $ 44,700,000.00         11.175000000 %    $ 11,300,000.00        
11.300000000 % 

Regions Bank

   $ 46,100,000.00         11.525000000 %    $ 12,900,000.00        
12.900000000 % 

Capital One, National Association

   $ 31,100,000.00         7.775000000 %    $ 12,900,000.00         12.900000000
% 

MUFG Union Bank, N.A.

   $ 31,100,000.00         7.775000000 %    $ 12,900,000.00         12.900000000
% 

Comerica Bank

   $ 27,000,000.00         6.750000000 %    $ 8,000,000.00         8.000000000
% 

HSBC Bank USA, N.A.

   $ 35,000,000.00         8.750000000 %    $ 0.00         0.00 % 

Silicon Valley Bank

   $ 35,000,000.00         8.750000000 %    $ 0.00         0.00 % 

Wells Fargo Bank, N. A.

   $ 17,600,000.00         4.400000000 %    $ 4,400,000.00         4.400000000
% 

Total

   $ 400,000,000.00         100.000000000 %    $ 100,000,000        
100.000000000 % 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of January 8, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Diodes Incorporated, a Delaware corporation
(the “Domestic Borrower”), Diodes International B.V., a besloten vennootschap
met beperkte aansprakelijkheid organized under the laws of the Netherlands,
having its statutory seat in Amsterdam, the Netherlands and registered with the
trade register of the Chambers of Commerce in the Netherlands under number
34274981 (the “Foreign Borrower” and together with the Domestic Borrower, the
“Borrowers” and each, individually, a “Borrower”), certain Subsidiaries of the
Domestic Borrower identified on the signature pages thereto as guarantors, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The Domestic Borrower hereby [requests][confirms a prior telephonic request of]
on behalf of [itself][the Foreign Borrower] (select one):

¨ A Borrowing

¨ A conversion of [Eurocurrency Rate Loans][Base Rate Loans] to [Eurocurrency
Rate Loans][Base Rate Loans]

¨ A continuation of Eurocurrency Rate Loans

1. On                                          
                                                                 (a Business
Day).

2. In the principal amount of $                                         
                                   1

3. Comprised of                                        
                                                             

[Type of Loan requested]

4. In the following currency:                                          
                               2

 

1 

For a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
must be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof (or, in connection with any conversion or continuation of an
Incremental Term Loan, if less, the entire principal thereof then outstanding);
for a Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, in
connection with any conversion or continuation of an Incremental Term Loan, if
less, the entire principal thereof then outstanding).

2 

Such currency shall be either in Dollars or an Alternative Currency to the
extent the Loans requested herein may be made in such currency in accordance
with the Credit Agreement.

 

A-1



--------------------------------------------------------------------------------

5. For Eurocurrency Rate Loans: with an Interest Period of             months.3

The Revolving Credit Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01(b) of the Credit Agreement.

[The Domestic Borrower hereby represents and warrants that the conditions
specified in Section 4.02 shall be satisfied on and as of the date of the
requested Credit Extension described herein.]4

 

DIODES INCORPORATED

By:

 

 

Name:

 

 

Title:

 

 

 

 

3 

Must be one, two, three or six months.

4 

Include in the case of a Request for Credit Extension (other than a conversion
of Loans to another Type or a continuation of a Eurocurrency Rate Loan).

 

A-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             , 201_

To:         Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of January 8, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Diodes Incorporated, a Delaware corporation
(the “Domestic Borrower”), Diodes International B.V., a besloten vennootschap
met beperkte aansprakelijkheid organized under the laws of the Netherlands,
having its statutory seat in Amsterdam, the Netherlands and registered with the
trade register of the Chambers of Commerce in the Netherlands under number
34274981 (the “Foreign Borrower” and together with the Domestic Borrower, the
“Borrowers” and each, individually, a “Borrower”), certain Subsidiaries of the
Domestic Borrower identified on the signature pages thereto as guarantors, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The undersigned Responsible Officer hereby certifies, solely in his/her capacity
as a Responsible Officer and not in his/her individual capacity, as of the date
hereof that he/she is the                                          
                        of the Domestic Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Domestic Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Domestic Borrower has delivered (i) the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Domestic Borrower ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section and (ii) the consolidated and consolidating balance sheet of the
Domestic Borrower and its Subsidiaries as at the end of such fiscal year and the
related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal year.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Domestic Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Domestic Borrower ended as of the above date. Such consolidated and
consolidating financial statements fairly present the financial condition,
results of operations, shareholders’ equity and cash flows of the Domestic
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes and such consolidating financial statements are fairly stated in
all material respects when considered in relation to the consolidated financial
statements of the Domestic Borrower and its Subsidiaries.

 

D-1



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrowers and the other Loan Parties during the accounting period covered by
such financial statements.

3. A review of the activities of the Borrowers during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrowers performed and observed all their
respective Obligations or Foreign Obligations, as applicable, under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Loan Parties contained in Article V
of the Credit Agreement and all representations and warranties of each Loan
Party contained in each other Loan Document or in any document furnished at any
time under or in connection with the Loan Documents, are true and correct on and
as of the date hereof, except that to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement, including the
statements in connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the last day of the fiscal
[quarter][year] covered by this Certificate.

[Signature Page Follows]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    , 201  .

 

DIODES INCORPORATED

By:

    Name:  

 

Title:  

 

 

D-3



--------------------------------------------------------------------------------

For the Quarter/Year ended                      ,              (“Statement
Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

  

Section 7.11 (a) – Consolidated Leverage Ratio.

  

A.     Consolidated Funded Indebtedness at Statement Date:

  

$______

  

B.     Consolidated EBITDA for Subject Period (Line II.A.9 below):

  

$______

  

C.     Consolidated Leverage Ratio (Line I.A ÷ Line I.B):

  

____ to 1.00

  

Maximum permitted:

For the fiscal quarter of the Domestic Borrower ended September 30, 2015 and
each fiscal quarter thereafter

 

Upon the 2015 Incremental Term Draw Date, for each fiscal quarter of the
Domestic Borrower ended during the period from the 2015 Incremental Term Draw
Date through and including September 30, 2016

  

2.50 to 1.00

 

3.00 to 1.00

II.

  

Section 7.11(b) – Consolidated Fixed Charge Coverage Ratio

.

  

A      Consolidated EBITDA for Measurement Period on above date (“Subject
Period”):

     

1.       Consolidated Net Income for Subject Period:

  

$______

     

2.       Consolidated Interest Charges for Subject Period:

  

$______

     

3.       Provision for income taxes for Subject Period:

  

$______

     

4.       Depreciation expenses for Subject Period:

  

$______

     

5.       Fees, expenses, costs or charges related to the Pericom Acquisition1:

  

$______

     

6.       Non-cash stock compensation expense, non-cash impairments of assets and
intangibles and other non-cash charges2:

  

$______

 

1 

Up to an aggregate amount not to exceed $1,500,000.

2 

Excluding write-downs of accounts receivables, write-downs of inventory and any
other non-cash expense to the extent it represents an accrual of or a reserve
for cash expense in any future period.

 

D-4



--------------------------------------------------------------------------------

   

    

 

7.

  

Amortization expenses for Subject Period:

  

$______

      8.   

Non-cash adjustments in accordance with GAAP
purchase accounting rules under FASB Statement
No. 141 and EITF Issue No. 01-33:

  

$______

      9.   

Non-recurring non-cash reductions of Consolidated Net Income for Subject Period:

  

$______

      10.   

Income Tax credits for Subject Period:

  

$______

      11.   

Non-cash increases to Consolidated Net Income for Subject Period:

  

$______

      12.   

Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 - 10 - 11):

  

$______

 

B.

  

Capital Expenditures for Subject Period4:

  

$______

 

C.

  

Consolidated Interest Charges Paid in Cash for Subject Period:

  

$______

 

D.

  

Scheduled Principal Payments, etc. for Subject Period:

  

$______

 

E.

  

Restricted Payments, etc. for Subject Period:

  

$______

 

F.

  

Taxes paid in cash for Subject Period:

  

$______

 

G.

  

Consolidated Fixed Charge Coverage Ratio ([Line II.A.12 –
Line II.B] ÷ [Line II.C + Line II.D + Line II.E + Line II.F]):

  

  ______

    

Minimum required:

  

1.35 to 1.00

 

 

3 

Solely with respect to any acquisitions permitted under Sections 7.03(g) and
(i), and solely in the event that such an adjustment is required, in each case,
as determined in accordance with GAAP.

4 

Other than the amount of Capital Expenditures made by the Domestic Borrower and
its Subsidiaries with respect to the Chengdu Site Development during the
applicable Measurement Period in an aggregate amount for all Measurement Periods
not to exceed $90,000,000.

 

D-5



--------------------------------------------------------------------------------

For the Quarter/Year ended                                 ,
            (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated

EBITDA

  

Quarter

Ended

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated

Net Income

              

+ Consolidated Interest Charges

              

+ income taxes

              

+ depreciation expense

              

+ fees, expenses, costs or charges related to the Pericom Acquisition up to an
aggregate amount not to exceed $1,500,000

              

+ non-cash stock compensation expense, non-stock impairments of assets and
intangibles and other non-cash charges

              

+ amortization expense

              

+ purchase accounting non-cash adjustments

              

+ non-recurring non-cash expenses

              

 

D-6



--------------------------------------------------------------------------------

- income tax credits

- non-cash income

= Consolidated EBITDA

 

D-7



--------------------------------------------------------------------------------

EXHIBIT B

PERICOM JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of September     , 2015, is
by and among PERICOM SEMICONDUCTOR CORPORATION, a California corporation
(“Pericom”), DIODES INCORPORATED, a Delaware corporation (the “Domestic
Borrower”), Diodes International B.V., a besloten vennootschap met beperkte
aansprakelijkheid organized under the laws of the Netherlands, having its
statutory seat in Amsterdam, the Netherlands and registered with the trade
register of the Chambers of Commerce in the Netherlands under number 34274981
(the “Foreign Borrower” and together with the Domestic Borrower, the “Borrowers”
and each, individually, a “Borrower”), certain Subsidiaries of the Domestic
Borrower (the “Subsidiary Guarantors”) and Bank of America, N.A., in its
capacity as administrative agent (in such capacity, the “Administrative Agent”)
under that certain Credit Agreement, dated as of January 8, 2013 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”) among the Borrowers, the Subsidiary Guarantors, the Lenders
thereto and the Administrative Agent. Capitalized terms used herein but not
otherwise defined shall have the meanings provided in the Credit Agreement.

Pericom is a Domestic Subsidiary of a Loan Party, and, consequently, the
Domestic Borrower is required by Section 6.12 of the Credit Agreement to cause
Pericom to become a “Guarantor” under the Guaranty and a “Grantor” under the
Collateral Agreement.

Accordingly, Pericom and the Borrowers hereby agree as follows with the
Administrative Agent, for the benefit of the Secured Parties:

1. Guaranty Supplement.

(a) Pericom hereby acknowledges, agrees and confirms that, by its execution of
this Agreement, it is a Guarantor under the Guaranty as if it were a signatory
thereof on the Closing Date of the Credit Agreement, and (i) shall comply with,
and be subject to, and have the benefit of, all of the terms, conditions,
covenants, agreements and obligations set forth in the Credit Agreement
(including the Guaranty) and (ii) hereby makes each representation and warranty
set forth in the Credit Agreement (including the Guaranty).

(b) Each Borrower, each other Loan Party and Pericom hereby agrees that each
reference to a “Global Guarantor”, “Global Guarantors”, “Guarantor” or the
“Guarantors” in the Credit Agreement (including the Guaranty) and the other Loan
Documents shall include Pericom, and each reference to the “Guaranty” as used
therein shall mean the Guaranty as supplemented hereby.

2. Collateral Agreement Supplement.

(a) In order to secure the Credit Agreement in accordance with the terms
thereof, and to secure the payment and performance of all of the Obligations,
(A) Pericom hereby grants and pledges to the Administrative Agent, for the
ratable benefit of itself and the Lenders, on the terms set forth in the
Collateral Agreement, a continuing security interest in and to all of its right,
title and interest in and to all Collateral whether now or hereafter owned or
acquired by it or in which it now has or hereafter has or acquires any rights,
and wherever located (excluding, however, all Equity Interests in Subsidiaries
of Pericom that are Foreign Subsidiaries) (all such Collateral, the “New
Collateral”) and (B) the Borrowers and the Guarantors each hereby confirms and
reaffirms the security interests in and to all of the Collateral of such
Borrower or such Guarantor, as applicable, granted to the Administrative Agent,
for the ratable benefit of itself and the Lenders, under the Collateral
Agreement.



--------------------------------------------------------------------------------

(b) The security interests in the Collateral are granted as security only and
shall not subject the Administrative Agent or any Lender to, or transfer to the
Administrative Agent or any Lender, or in any way affect or modify, any
obligation or liability of the Borrowers or Pericom with respect to any of the
New Collateral or any transaction in connection therewith.

(c) Each Borrower, each other Loan Party and Pericom each hereby agrees that by
execution of this Agreement Pericom is a party to the Collateral Agreement as if
it were a signatory thereof as a Grantor on the Closing Date of the Credit
Agreement, and Pericom shall (A) comply with, and be subject to, and have the
benefit of, all of the terms, covenants, conditions, agreements and obligations
set forth in the Collateral Agreement and (B) hereby makes each representation
and warranty set forth in the Collateral Agreement applicable to a “Grantor”.
The Loan Parties and Pericom each hereby agrees that each reference to a
“Grantor” or the “Grantors” in the Collateral Agreement and the other Loan
Documents shall include Pericom.

(d) Each Borrower, each other Loan Party and Pericom each hereby agrees that
“Collateral” as used in the Collateral Agreement and the Credit Agreement shall
include all New Collateral and “Collateral Agreement” or “Agreement” as used
therein shall mean the Collateral Agreement as supplemented hereby.

(e) Each Borrower, each other Loan Party and Pericom each hereby agrees that
they shall deliver to the Administrative Agent such certificates and other
documents (including, without limitation, UCC-1 Financing Statements) and take
such action as the Administrative Agent shall reasonably request in order to
effectuate the terms hereof and the Collateral Agreement.

(f) Pericom hereby acknowledges receipt of a copy of the Collateral Agreement,
the Guaranty and the other Loan Documents to which it is a party and agrees for
the benefit of the Administrative Agent and the Lenders to be bound thereby and
to comply with the terms thereof insofar as such terms are applicable to it.

(g) Attached as Annex A are updated Schedules to the Credit Agreement and
updated Schedules to the Collateral Agreement, setting forth all information
required to be provided therein with respect to Pericom and its Subsidiaries
(which information shall be provided as of the date hereof).

3. This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

4. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. The terms of Sections 11.14 and 11.15 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms. This Agreement shall constitute a “Loan
Document” under and as defined in the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrowers and Pericom has caused this Agreement
to be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

PERICOM SEMICONDUCTOR CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

DOMESTIC BORROWER:

DIODES INCORPORATED

By:

 

 

Name:

 

 

Title:

 

 

FOREIGN BORROWER:

DIODES INTERNATIONAL B.V.

By:

 

 

Name:

 

 

Title:

 

Managing Director A

By:

 

 

Name:

 

 

Title:

 

Managing Director B

[SIGNATURE PAGE TO PERICOM JOINDER]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

DIODES INVESTMENT COMPANY

By:

 

 

Name:

 

 

Title:

 

 

DIODES FABTECH INC.

By:

 

 

Name:

 

 

Title:

 

 

DIODES HOLDINGS UK LIMITED

By:

 

 

Name:

 

 

Title:

 

DIODES ZETEX LIMITED

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO PERICOM JOINDER]



--------------------------------------------------------------------------------

Acknowledged, accepted and agreed:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO PERICOM JOINDER]



--------------------------------------------------------------------------------

ANNEX A TO JOINDER AGREEMENT

[Schedules to the Credit Agreement]

[Schedules to the Collateral Agreement]